Exhibit 10.1

 

EXECUTION COPY

 

FIVE-YEAR CREDIT AGREEMENT

 

dated as of

 

July 7, 2005

 

among

 

AMERICAN STANDARD COMPANIES INC.

 

AMERICAN STANDARD INC.

 

AMERICAN STANDARD INTERNATIONAL INC.

 

The Borrowing Subsidiaries Party Hereto

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Issuing Bank and Swingline Lender

 

J.P. MORGAN EUROPE LIMITED,

as London Agent

 

J.P. MORGAN EUROPE LIMITED,

as Belgian Agent

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

as Canadian Agent

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

ABN AMRO BANK N.V.

CITICORP USA, INC.

MIZUHO CORPORATE BANK, LTD.,

as Documentation Agents

 

LLOYDS TSB BANK PLC,

as Co-Documentation Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES, INC.   BANC OF AMERICA SECURITIES LLC

 

As Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

ARTICLE I Definitions     SECTION 1.01.   

Defined Terms

   2     SECTION 1.02.   

Classification of Loans and Borrowings

   27     SECTION 1.03.   

Terms Generally

   27     SECTION 1.04.   

Accounting Terms; GAAP

   28     SECTION 1.05.   

Exchange Rates

   28 ARTICLE II The Credits     SECTION 2.01.   

Commitments

   29     SECTION 2.02.   

Loans and Borrowings; Pro Rata Usage of Tranches

   30     SECTION 2.03.   

Requests for Revolving Borrowings

   31     SECTION 2.04.   

Competitive Bid Procedure

   32     SECTION 2.05.   

Letters of Credit

   34     SECTION 2.06.   

Swingline Loans

   38     SECTION 2.07.   

Funding of Borrowings

   40     SECTION 2.08.   

Interest Elections

   41     SECTION 2.09.   

Termination, Reduction and Increase of Commitments; Adjustment of Tranche
Commitments

   43     SECTION 2.10.   

Repayment of Loans; Evidence of Debt

   47     SECTION 2.11.   

Prepayment of Loans

   48     SECTION 2.12.   

Fees

   49     SECTION 2.13.   

Interest

   50     SECTION 2.14.   

Alternate Rate of Interest

   51     SECTION 2.15.   

Increased Costs

   52     SECTION 2.16.   

Break Funding Payments

   54     SECTION 2.17.   

Taxes

   54     SECTION 2.18.   

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   56     SECTION 2.19.   

Mitigation Obligations; Replacement of Lenders

   58     SECTION 2.20.   

Borrowing Subsidiaries

   59     SECTION 2.21.   

Additional Reserve Costs

   59     SECTION 2.22.   

Redenomination of Certain Designated Foreign Currencies

   60

 

ii



--------------------------------------------------------------------------------

ARTICLE III Representations and Warranties     SECTION 3.01.    Organization and
Qualification    61     SECTION 3.02.    Corporate Authority and Validity of
Obligations    61     SECTION 3.03.    Margin Stock    61     SECTION 3.04.   
Financial Reports    62     SECTION 3.05.    No Material Adverse Effect    62  
  SECTION 3.06.    Litigation    62     SECTION 3.07.    Tax Returns    62    
SECTION 3.08.    Approvals    62     SECTION 3.09.    ERISA    62     SECTION
3.10.    Environmental Matters    63     SECTION 3.11.    Properties    63    
SECTION 3.12.    Compliance with Laws    63     SECTION 3.13.    Investment and
Holding Company Status    63     SECTION 3.14.    Disclosure    63 ARTICLE IV
Conditions     SECTION 4.01.    Effective Date    64     SECTION 4.02.    Each
Borrowing    65     SECTION 4.03.    Initial Borrowing by each Borrowing
Subsidiary    66 ARTICLE V Affirmative Covenants     SECTION 5.01.    Corporate
Existence    66     SECTION 5.02.    Maintenance of Properties    66     SECTION
5.03.    Taxes    67     SECTION 5.04.    Insurance    67     SECTION 5.05.   
Financial Reports and Other Information    67     SECTION 5.06.    Books and
Records; Inspection Rights    69     SECTION 5.07.    Compliance with Laws    69
ARTICLE VI Negative Covenants     SECTION 6.01.    Liens    70     SECTION 6.02.
   Subsidiary Indebtedness    72     SECTION 6.03.    Fundamental Changes    73
    SECTION 6.04.    Use of Proceeds    73

 

iii



--------------------------------------------------------------------------------

    SECTION 6.05.    Ratio of Consolidated Total Debt to Consolidated EBITDA   
74     SECTION 6.06.    Ratio of Consolidated Free Cash Flow to Consolidated
Interest Expense    74 ARTICLE VII Events of Default and CAM     SECTION 7.01.
   Events of Default    74     SECTION 7.02.    CAM Exchange    76     SECTION
7.03.    Letters of Credit    77 ARTICLE VIII The Agents ARTICLE IX Guarantee
ARTICLE X Miscellaneous     SECTION 10.01.    Notices    82     SECTION 10.02.
   Waivers; Amendments    83     SECTION 10.03.    Expenses; Indemnity; Damage
Waiver    85     SECTION 10.04.    Successors and Assigns    87     SECTION
10.05.    Survival    90     SECTION 10.06.    Counterparts; Integration;
Effectiveness    91     SECTION 10.07.    Severability    91     SECTION 10.08.
   Right of Setoff    91     SECTION 10.09.    Governing Law; Jurisdiction;
Consent to Service of Process    91     SECTION 10.10.    WAIVER OF JURY TRIAL
   92     SECTION 10.11.    Headings    92     SECTION 10.12.    Confidentiality
   93     SECTION 10.13.    Interest Rate Limitation    93     SECTION 10.14.   
Conversion of Currencies    94     SECTION 10.15.    Termination of Certain
Covenants    94     SECTION 10.16.    USA Patriot Act    95

 

SCHEDULES

          Schedule 1.01    —    Approved Issuing Bank Affiliates Schedule 2.01
   —    Commitments

 

iv



--------------------------------------------------------------------------------

Schedule 2.05(j)    —    Existing Letters of Credit Schedule 2.18    —   
Payment Accounts Schedule 3.06    —    Litigation Schedule 3.10    —   
Environmental Matters Schedule 6.01    —    Existing Liens Schedule 6.02    —   
Existing Subsidiary Indebtedness

 

EXHIBITS:           Exhibit A    —    Form of Assignment and Assumption Exhibit
B-1    —    Form of Borrowing Subsidiary Agreement Exhibit B-2    —    Form of
Borrowing Subsidiary Termination Exhibit C    —    Reserve Costs Exhibit D-1   
—    Form of Opinion of Mary Elizabeth Gustafsson, General Counsel Exhibit D-2
   —    Form of Opinion of McDermott Will & Emery LLP, Counsel for the Borrowers
Exhibit E    —    Form of Compliance Certificate Exhibit F    —    Form of Note

 

 

v



--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT dated as of July 7, 2005, among AMERICAN STANDARD
COMPANIES INC., a Delaware corporation (“Holdings”); AMERICAN STANDARD INC., a
Delaware corporation (the “Company”); AMERICAN STANDARD INTERNATIONAL INC., a
Delaware corporation (“ASII”); the BORROWING SUBSIDIARIES from time to time
party hereto (the “Borrowing Subsidiaries”, and, together with the Company and
ASII, the “Borrowers”); the LENDERS from time to time party hereto; JPMORGAN
CHASE BANK, N.A., as Administrative Agent, as Issuing Bank and as Swingline
Lender; J.P. MORGAN EUROPE LIMITED, as London Agent; J.P. MORGAN EUROPE LIMITED,
as Belgian Agent; JPMORGAN CHASE BANK, N.A., as Canadian Agent; BANK OF AMERICA,
N.A., as Syndication Agent; and ABN AMRO BANK N.V., CITICORP USA, INC. and
MIZUHO CORPORATE BANK, LTD., as Documentation Agents; and LLOYDS TSB BANK PLC,
as Co-Documentation Agent.

 

The Borrowers have requested the Lenders (such term and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
Article I) to extend credit in the form of (a) US Tranche Commitments under
which the Borrowers may obtain Loans in US Dollars and one or more Designated
Foreign Currencies in an aggregate principal amount at any one time outstanding
not in excess of US$750,000,000, (b) Belgian Tranche Commitments under which the
Belgian Borrowing Subsidiaries may obtain Loans in Euro and Sterling and the
Borrowers may obtain Loans in US Dollars and one or more Designated Foreign
Currencies in an aggregate principal amount at any one time outstanding not in
excess of US$250,000,000, (c) Letters of Credit in US Dollars, Sterling, Euro
and Canadian Dollars in an aggregate stated amount at any time outstanding not
in excess of US$250,000,000 and (d) Swingline Loans (i) to the Borrowers in US
Dollars in an aggregate principal amount at any time outstanding not in excess
of US$75,000,000 (as such amount may be adjusted from time to time pursuant to
Section 2.06(d)), (ii) to the Borrowers in Sterling or Euro in an aggregate
principal amount outstanding at any time not in excess of US$75,000,000 (as such
amount may be adjusted from time to time pursuant to Section 2.06(d)) and (iii)
to the Belgian Borrowing Subsidiaries in Euro in an aggregate principal amount
outstanding at any time not in excess of an amount that may be designated from
time to time pursuant to Section 2.06(d). The Borrowers have also requested the
Lenders to provide a procedure pursuant to which the Borrowers may invite the
Lenders to bid on an uncommitted basis on short-term Loans to the Borrowers. The
proceeds of Borrowings hereunder on the Effective Date are to be used to
refinance existing Indebtedness of the Borrowers under the Existing Credit
Agreement; proceeds of subsequent Borrowings hereunder, and the Letters of
Credit issued hereunder, are to be used for working capital and for general
corporate purposes (including repayment of commercial paper and other
Indebtedness, to the extent issued).



--------------------------------------------------------------------------------

The Lenders are willing to establish the credit facilities referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any successor thereto
appointed in accordance with Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the London Agent, the
Belgian Agent and the Canadian Agent.

 

“Agreement Currency” has the meaning assigned to such term in Section 10.14(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, or the Federal Funds Effective Rate, respectively.

 

“Applicable Agent” means (a) with respect to any Loan, Borrowing or Letter of
Credit denominated in US Dollars, or with respect to any payment that does not
relate to any particular Loan or Borrowing, the Administrative Agent, (b) with
respect to any Loan, Borrowing or Letter of Credit denominated in any Designated
Foreign Currency (other than (i) any Loan or Borrowing to or by a Belgian
Borrowing Subsidiary pursuant to the Belgian Tranche Commitments and (ii) any
Loan or Borrowing to or by a Canadian Borrowing Subsidiary denominated in
Canadian Dollars), the London Agent, (c) with respect to any Loan or Borrowing
to or by a Belgian Borrowing Subsidiary pursuant to the Belgian Tranche
Commitments, the Belgian Agent, and (d) with respect to any Loan or Borrowing to
or by a Canadian Borrowing Subsidiary denominated in Canadian Dollars, the
Canadian Agent.

 

2



--------------------------------------------------------------------------------

“Applicable Creditor” has the meaning assigned to such term in Section 10.14(b).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate Commitments represented by the aggregate amount of such Lender’s
Commitments. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan or with respect to the facility fees payable hereunder, as the case may be,
the applicable rate per annum set forth below under the caption “Eurocurrency
Spread” or “Facility Fee Rate”, as the case may be, based upon the Index Ratings
in effect on such date:

 

Index Ratings

(S&P/Moody’s)

--------------------------------------------------------------------------------

  

Eurocurrency

Spread

--------------------------------------------------------------------------------

    Facility Fee Rate


--------------------------------------------------------------------------------

 

Category 1

Baa1/BBB+ or higher

   0.350 %   0.100 %

Category 2

Baa2/BBB

   0.440 %   0.110 %

Category 3

Baa3/BBB-

   0.500 %   0.125 %

Category 4

Ba1/BB+

   0.700 %   0.175 %

Category 5

lower than Ba1/BB+

   1.000 %   0.250 %

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect an Index Rating as a result of any action or inaction on the part of
Holdings or any Subsidiary, then such rating agency shall be deemed to have
established an Index Rating in Category 5; (ii) if the Index Ratings established
or deemed to have been established by Moody’s and S&P shall fall within
different Categories, the Applicable Rate shall be based on the higher of the
two ratings unless one of the two ratings is two or more Categories lower than
the other, in which case the Applicable Rate shall be determined by reference to
the Category next above that of the lower of the two ratings and (iii) if the
Index Ratings established or deemed to have been established by Moody’s and S&P
shall be changed (other than as a result of a change in the rating system of
Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency. Each change in the Applicable
Rate shall apply during the

 

3



--------------------------------------------------------------------------------

period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, or if Moody’s
or S&P shall not have in effect an Index Rating other than as a result of any
action or inaction on the part of Holdings or any Subsidiary, the Borrower Agent
and the Administrative Agent, on behalf of the Lenders, shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

 

“ASII” has the meaning assigned to such term in the heading of this Agreement.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower Agent.

 

“Australian Dollars” or “A$” means the lawful money of the Commonwealth of
Australia.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Belgian Agent” means JPMEL, in its capacity as Belgian agent for the Lenders
hereunder, or any successor thereto appointed in accordance with Article VIII.

 

“Belgian Borrowing Subsidiary” means any Subsidiary that is incorporated or
otherwise organized under the laws of Belgium or any political subdivision
thereof that has been designated as such pursuant to Section 2.20 and that has
not ceased to be a Belgian Borrowing Subsidiary as provided in such Section.

 

“Belgian Lending Office” means, as to any Belgian Tranche Lender, the applicable
branch, office or Affiliate of such Belgian Tranche Lender designated by such
Belgian Tranche Lender to make Loans in Euro and Sterling to the Belgian
Borrowing Subsidiaries.

 

“Belgian Tranche Commitment” means, with respect to each Belgian Tranche Lender,
the commitment of such Belgian Tranche Lender to make Belgian Tranche Revolving
Loans pursuant to Section 2.01(b) and to acquire participations in Belgian
Tranche Swingline Loans pursuant to Section 2.06, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Belgian
Tranche Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced or increased from time to time pursuant to Section 2.09 and (b) reduced
or increased from

 

4



--------------------------------------------------------------------------------

time to time pursuant to assignments by or to such Lender pursuant to Section
10.04. The initial amount of each Belgian Tranche Lender’s Belgian Tranche
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Belgian Tranche Lender shall have assumed its Belgian
Tranche Commitment, as applicable. The aggregate amount of the Belgian Tranche
Commitments on the date hereof is US$250,000,000.

 

“Belgian Tranche Lender” means a Lender with a Belgian Tranche Commitment or
with outstanding Belgian Tranche Revolving Loans. All references herein to a
“Belgian Tranche Lender” shall be deemed to refer to such Lender solely in its
capacity as such, notwithstanding that such Lender may also be a US Tranche
Lender.

 

“Belgian Tranche Percentage” means, with respect to any Belgian Tranche Lender,
the percentage of the aggregate Belgian Tranche Commitments represented by such
Lender’s Belgian Tranche Commitment. If the Belgian Tranche Commitments have
terminated or expired, the Belgian Tranche Percentages shall be determined based
upon the Belgian Tranche Commitments most recently in effect, giving effect to
any assignments.

 

“Belgian Tranche Revolving Borrowing” means a Borrowing comprised of Belgian
Tranche Revolving Loans.

 

“Belgian Tranche Revolving Credit Exposure” means, at any time, the sum of (a)
the aggregate principal amount of the Belgian Tranche Revolving Loans
denominated in US Dollars at such time, (b) the aggregate principal amount of
the US Dollar Equivalents of the Belgian Tranche Revolving Loans denominated in
Sterling and Euro outstanding at such time, and (c) the aggregate Belgian
Tranche Swingline Exposure at such time. The Belgian Tranche Revolving Credit
Exposure of any Lender at any time shall be such Lender’s Belgian Tranche
Percentage of the total Belgian Tranche Revolving Credit Exposure at such time.

 

“Belgian Tranche Revolving Loan” means a Loan made by a Belgian Tranche Lender
pursuant to Section 2.01(b). Each Belgian Tranche Revolving Loan denominated in
US Dollars shall be a Eurocurrency Loan or an ABR Loan. Each Belgian Tranche
Revolving Loan denominated in Sterling or Euro shall be a Eurocurrency Loan.

 

“Belgian Tranche Swingline Exposure” means, at any time, the aggregate of the US
Dollar Equivalents of the principal amounts of all Belgian Tranche Swingline
Loans outstanding at such time. The Belgian Tranche Swingline Exposure of any
Belgian Tranche Lender at any time shall be such Lender’s Belgian Tranche
Percentage of the aggregate Belgian Tranche Swingline Exposure.

 

“Belgian Swingline Sublimit” shall mean $0, as such amount may be adjusted in
accordance with Section 2.06(d).

 

“Belgian Tranche Swingline Loan” means a Loan made pursuant to Section
2.06(a)(ii).

 

5



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company, ASII or any Borrowing Subsidiary.

 

“Borrower Agent” means Holdings, which for convenience shall act on behalf of
the Borrowers for purposes of giving and receiving certain notices and taking
certain other actions as more fully set forth herein.

 

“Borrowing” means (a) Revolving Loans of the same Type and currency made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Competitive Loan or
group of Competitive Loans of the same Type and currency made on the same date
and as to which a single Interest Period is in effect or (c) a Swingline Loan.

 

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 (or, in the case of a Swingline Borrowing, US$1,000,000)
and (b) in the case of a Borrowing denominated in any Designated Foreign
Currency, the smallest integral multiple of 1,000,000 units (or, in the case of
Sterling, 500,000 units) of such currency that has a US Dollar Equivalent at
least equal to US$5,000,000.

 

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
other currency, 1,000,000 units (or, in the case of Sterling, 500,000 units) of
such currency.

 

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Borrowing Subsidiary” means, at any time, each of the Subsidiaries that (a) is
named on the signature pages to this Agreement or (b) has been designated as a
Borrowing Subsidiary by the Borrower Agent pursuant to Section 2.20, other than
any such Subsidiary that has ceased to be a Borrowing Subsidiary as provided in
Section 2.20.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.

 

“Business Day” means any day that is not a Saturday or a Sunday; provided that
(a) when used in connection with a Loan or Letter of Credit denominated in US
Dollars, the term “Business Day” shall also exclude any day on which commercial
banks in New York City are authorized or required by law to remain closed; (b)
when used in connection with (i) a Eurocurrency Loan or (ii) a Fixed Rate Loan
or Letter of Credit denominated in a Designated Foreign Currency, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the

 

6



--------------------------------------------------------------------------------

applicable currency in the London interbank market, (c) when used in connection
with a Loan or Letter of Credit denominated in Euro, the term “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in Euro, (d) when used in connection with a
Eurocurrency Loan, Fixed Rate Loan or Letter of Credit denominated in a
Designated Foreign Currency other than Euro, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits in the
applicable Designated Foreign Currency in the principal financial center of the
country of such Designated Foreign Currency, (e) when used in connection with
any Loan or Borrowing to or by a Belgian Borrowing Subsidiary pursuant to the
Belgian Tranche Commitments, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits in Brussels, and (f) when
used in connection with any Loan or Borrowing to or by a Canadian Borrowing
Subsidiary denominated in Canadian Dollars, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits in Toronto
or Montreal.

 

“Calculation Date” means (a) the last Business Day of each calendar quarter and
(b) solely with respect to any Designated Foreign Currency for a requested new
Borrowing for which an Exchange Rate was not established on the immediately
preceding Calculation Date, the Business Day immediately preceding the date on
which such Borrowing is to be made, provided that the Administrative Agent may
in addition designate the last day of any other month as a Calculation Date if
it reasonably determines that there has been significant volatility in the
foreign currency markets since the most recent Calculation Date.

 

“CAM” means the mechanism for the allocation and exchange of interests in Loans
and other extensions of credit under the several Tranches and collections
thereunder established under Section 7.02.

 

“CAM Exchange” means the exchange of the Lender’s interests provided for in
Section 7.02.

 

“CAM Exchange Date” means the date on which any event referred to in paragraph
(g) or (h) of Section 7.01 shall occur in respect of Holdings, the Company or
ASII.

 

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate US Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Designated Obligations owed to such Lender (whether or not at the time
due and payable) and such Lender’s participations in undrawn amounts of Letters
of Credit immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate US Dollar Equivalent (as so determined) of the Designated
Obligations owed to all the Lenders (whether or not at the time due and payable)
and the aggregate undrawn amount of outstanding Letters of Credit immediately
prior to the CAM Exchange Date.

 

7



--------------------------------------------------------------------------------

“Canadian Agent” means JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity as Canadian agent for the Lenders hereunder, or any successor thereto
appointed in accordance with Article VIII.

 

“Canadian Borrowing Subsidiary” means a Borrowing Subsidiary that is organized
in Canada or a political subdivision thereof.

 

“Canadian Dollars” or “C$” means the lawful money of Canada.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Lease Obligations” of any person means the obligations of such person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such person under GAAP applied on a consistent basis and, for
the purposes of this Agreement, the amount of such obligations at any time shall
be the capitalized amount thereof at such time determined in accordance with
GAAP applied on a consistent basis.

 

“Cash Pooling Arrangement” means an arrangement among a single depository
institution and two or more Non-US Subsidiaries involving the pooling of cash
deposits by such Non-US Subsidiaries for cash management purposes.

 

A “Change in Control” shall be deemed to have occurred if at any time (a) any
Person or group of Persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended, or the rules of the SEC thereunder)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the SEC) of Equity Interests representing 50% or more in voting power of the
outstanding Voting Stock of Holdings, (b) a majority of the Board of Directors
of Holdings shall at any time not consist of (i) individuals who shall have been
members of the Board of Directors of Holdings on the date hereof and (ii)
individuals whose nomination or election to such Board of Directors shall have
been recommended or approved by a vote of a majority of the members of such
Board of Directors described in the preceding clause (i) or in this clause (ii),
or (c) either the Company or ASII (or the successor of either such corporation
in a merger permitted under Section 6.03(a)(iii)) shall not be a Wholly Owned
Subsidiary of Holdings.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank, or
by any lending or issuing office of such Lender or Issuing Bank or by such
Lender’s or such Issuing Bank’s holding company, if any, with any request,
guideline or directive of any Governmental Authority made or issued after the
date of this Agreement, to the extent such request, guideline or directive has
the force of law or is of a type generally complied with by financial
institutions under the jurisdiction of such Governmental Authority.

 

8



--------------------------------------------------------------------------------

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Tranche Revolving
Loans, Belgian Tranche Revolving Loans, Competitive Loans or Swingline Loans and
(b) any Commitment, refers to whether such Commitment is a US Tranche Commitment
or a Belgian Tranche Commitment.

 

“Class I Termination Condition” means that the Index Ratings shall be at least
Baa2 and BBB, respectively.

 

“Class II Termination Condition” means that the Index Ratings shall be at least
A3 and A-, respectively.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means a US Tranche Commitment or a Belgian Tranche Commitment.

 

“Company” has the meaning assigned to such term in the heading of this
Agreement.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by a Borrower for Competitive Bids in
accordance with Section 2.04.

 

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

“Competitive Loan Exposure” means, with respect to any Lender at any time, the
sum of (a) the aggregate principal amount of the outstanding Competitive Loans
of such Lender denominated in US Dollars and (b) the sum of the US Dollar
Equivalents of the aggregate principal amounts of the outstanding Competitive
Loans of such Lender denominated in Designated Foreign Currencies.

 

“Consolidated Capital Expenditures” means, with respect to a person, the capital
expenditures of such person and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided, that in computing
Consolidated Capital Expenditures for any period, any capital expenditure shall
be excluded to the extent the consideration for such capital expenditure
consisted of common stock of Holdings; provided further that to the extent that
GAAP changes after the date hereof to

 

9



--------------------------------------------------------------------------------

exclude Capital Lease Obligations from Consolidated Capital Expenditures, such
Capital Lease Obligations will be included for purposes of calculating
Consolidated Capital Expenditures hereunder.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period and (iv)
any extraordinary or non-recurring non-cash charges for such period related to
plant closings or other restructurings of operations or to the writedown of
assets, and minus (b) without duplication and to the extent not deducted in
determining such Consolidated Net Income, (i) extraordinary gains for such
period and (ii) any amounts paid in cash in respect of extraordinary or
non-recurring non-cash charges during any earlier period related to plant
closings or other restructurings of operations or to the writedown of assets,
all determined on a consolidated basis in accordance with GAAP; provided that
for any period including a fiscal quarter during which an acquisition or a
divestiture was consummated outside of the ordinary course of business,
Consolidated EBITDA and the components thereof shall be determined on a pro
forma basis as if such acquisition or divestiture, as the case may be, had
occurred at the beginning of such period.

 

“Consolidated Free Cash Flow” means, for any period, Consolidated EBITDA for
such period minus Consolidated Capital Expenditures for such period.

 

“Consolidated Interest Expense” means, with respect to any Person, for any
period for which such amount is being determined, total interest expense
(including that properly attributable to Capital Leases in accordance with GAAP
and amortization of debt discount and debt issuance costs) of such Person and
its consolidated Subsidiaries on a consolidated basis, including all capitalized
interest, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financings and net costs
under interest rate protection agreements (including amortization of discount)
all as determined on a consolidated basis in accordance with GAAP and, to the
extent Consolidated EBITDA for any period is determined on a pro forma basis to
reflect an acquisition or divestiture out of the ordinary course of business,
Consolidated Interest Expense shall be calculated on a pro forma basis as if
such acquisition or divestiture, as the case may be, had occurred at the
beginning of such period.

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
net income or loss of such Person and its consolidated Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means, with respect to any Person, the
aggregate amount of assets of such Person (less applicable reserves and other
properly deductible items) after deducting therefrom (to the extent otherwise
included therein) (a) all current liabilities (other than Borrowings under this
Agreement or current maturities of long-term Indebtedness), and (b) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles, all as set forth on the books and records of
such Person and its consolidated Subsidiaries and computed in accordance with
GAAP.

 

10



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, with respect to any Person, the aggregate
amount of assets of such Person (less applicable reserves and other properly
deductible items).

 

“Consolidated Total Debt” means, for any Person, all Indebtedness of such Person
and its consolidated Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means all of a controlled group of corporations and all
trades and businesses (whether or not incorporated) under common control that,
together with Holdings or any of the Subsidiaries, are treated as a single
employer under Section 414 of the Code.

 

“Credit Documents” means this Agreement, each Borrowing Subsidiary Agreement,
each Borrowing Subsidiary Termination, each Letter of Credit and each promissory
note delivered pursuant to this Agreement, as such documents may be amended,
modified, supplemented or restated from time to time.

 

“Credit Event” means each Borrowing and each issuance, extension or increase in
the amount of any Letter of Credit.

 

“Credit Parties” means Holdings, the Company, ASII and each Borrowing
Subsidiary.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would become an Event of Default.

 

“Designated Foreign Currency” means (a) Sterling, Euro, Australian Dollars,
Canadian Dollars, Yen and any other currency that each of the Lenders, at the
request of the Borrower Agent, shall have approved in writing as a Designated
Foreign Currency and (b) any other currency specified by a Borrower in a notice
to the Administrative Agent for a proposed Competitive Borrowing which, at the
time such Borrowing is made, is freely transferable and convertible into US
Dollars in the London market and for which, at such time, LIBO Rates can be
determined by reference to the Telerate screen as provided in the definition of
“LIBO Rate”.

 

“Designated Obligations” means, in respect of this Agreement, all Obligations of
the Credit Parties in respect of (a) principal of and interest on the Loans
(other than Competitive Loans), (b) payments required to be made hereunder in
respect of Letters of Credit, including payments in respect of reimbursement of
disbursements,

 

11



--------------------------------------------------------------------------------

interest thereon and obligations to provide cash collateral and (c) facility
fees and Letter of Credit participation fees in respect of this Agreement, in
each case regardless of whether then due and payable. The Designated Obligations
owed to any Lender under this Agreement in respect of outstanding Swingline
Loans will consist of such Lender’s Swingline Exposure.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

 

“Environmental Laws” means all federal, state, local and foreign statutes, laws
(including common law), regulations, ordinances, judgments, permits and other
governmental rules or restrictions relating to human health, safety (including
occupational safety and health standards), and protection of the environment or
to emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into the environment, including ambient air, surface or
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the cleanup or other
remediation thereof.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Laws, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests.

 

“ERISA” has the meaning assigned to such term in Section 3.09.

 

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

12



--------------------------------------------------------------------------------

“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars, as set forth at approximately 11:00 a.m., London
time, on such day on the Reuters World Currency Page for such currency. In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower Agent, or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m., Local Time, on such date for the purchase of
US Dollars for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct in the
absence of facts or circumstances indicating that it has been made in error.

 

“Excluded Taxes” means, with respect to any Agent, the Issuing Bank, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document, (a)
income, franchise or similar taxes (i) imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or (ii) imposed as a result of a present or former connection between such
recipient and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from such recipient’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
any Credit Document), (b) any branch profits taxes imposed by the United States
of America or any similar tax imposed by any other jurisdiction described in
clause (a) above, (c) in the case of any Lender, any withholding tax imposed by
the United States of America that is in effect and would apply to amounts
payable by a US Borrower from an office within the United States of America to a
US Lending Office of such Lender at the time such Lender becomes a Lender under
this Agreement (or designates such US Lending Office), (d) in the case of a US
Tranche Lender (other than any Person succeeding to any rights of a US Tranche
Lender by operation of the CAM), any withholding tax imposed by the United
Kingdom (or any political subdivision thereof) that is in effect and would apply
to amounts payable by a UK Borrowing Subsidiary from an office within the United
Kingdom to a UK Lending Office of such Lender at the time such Lender becomes a
Lender under this Agreement (or designates such UK Lending Office), (e) in the
case of a Belgian Tranche Lender (other than any Person succeeding to any rights
of a Belgian Tranche Lender by operation of the CAM), any withholding tax
imposed by Belgium (or any political subdivision thereof) that is in effect and
would apply to amounts payable by a Belgian Borrowing Subsidiary from an office
within Belgium to the Belgian Lending Office of such Belgian Tranche Lender at
the time such Belgian Tranche Lender becomes a Belgian Tranche Lender under this
Agreement (or designates such Belgian Lending Office), and (f) in the case of
any

 

13



--------------------------------------------------------------------------------

Lender, any withholding tax that is attributable to such Lender’s failure to
comply with Section 2.17(e); provided that in the case of clauses (c), (d) and
(e) above, no withholding tax shall be an Excluded Tax if and to the extent that
a Lender (or its assignor, if any) shall have been entitled, at the time it
designates a new lending office (or at the time it acquires any rights hereunder
by assignment), to receive additional amounts with respect to such withholding
tax pursuant to Section 2.17.

 

“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
November 6, 2001, as amended, among Holdings, the Company, ASII, the borrowing
subsidiaries party thereto, the lenders party thereto and the agents party
thereto.

 

“Existing Letters of Credit” means the Letters of Credit listed in Schedule
2.05(j).

 

“Existing Receivables Programs” means the programs in effect on the date hereof
under which the Company or any Subsidiary receives payment in respect of
customers’ receivables from a finance company or otherwise transfers or finances
its accounts receivable to or with another party, and shall include (i) the
securitization of certain U.S. receivables pursuant to the Receivables Interest
Purchase Agreement dated as of September 11, 2002 among ASI Receivables Funding
LLC as Seller, Corporate Asset Funding Company Inc. as Investor, Citibank as
Bank, Citicorp North America, Inc. and American Standard Inc. as Collection
Agent and Originator, as amended, and the Purchase and Contribution Agreement
dated as of September 11, 2002 between American Standard Inc. as Seller and ASI
Receivables Funding LLC as Purchaser, as amended, and (ii) the securitization of
certain non-U.S. receivables pursuant to the Receivables Purchase Agreement
between Tulip Asset Purchase Company B.V., as Onward Purchaser, and Ideal
Funding BVBA, as Purchaser, dated as of May 3, 2002, and documents related
thereto, as such may be amended, and (iii) any and all successor programs to any
of the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of Holdings, the Company
or ASII, as applicable.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.

 

14



--------------------------------------------------------------------------------

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

“Foreign Lender” means, as to any Borrower, any Lender that is organized under
the laws of a jurisdiction other than that in which such Borrower is located.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any person means any obligation, contingent or otherwise,
of such person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such person, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment of such Indebtedness, (b) to
purchase property, securities or services for the purpose of assuring the owner
of such Indebtedness of the payment of such Indebtedness or (c) to maintain
working capital, equity capital or other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness; provided, however, that the term Guarantee shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business. The amount of any Guarantee shall be deemed to equal the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder); provided, however, that the amount of any Guarantee that, by its
terms, limits the amount payable thereunder to a stated or determinable amount
shall not exceed such stated or determinable amount.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Laws.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, currency swap agreement or other interest or
currency exchange rate hedging arrangement. The “principal amount” of any
Hedging Agreement of Holdings or any Subsidiary at any time shall be deemed to
be the aggregate amount at such time of the payments that would be required to
be made by Holdings or such Subsidiary in the event of any early termination at
such time of such Hedging Agreement.

 

15



--------------------------------------------------------------------------------

“Holdings” has the meaning assigned to such term in the heading of this
Agreement.

 

“Incur” means create, incur, assume, Guarantee or otherwise become responsible
for, and “Incurred” and “Incurrence” shall have correlative meanings.

 

“Indebtedness” of any person means, without duplication, (a) all obligations of
such person for money borrowed or raised (excluding all Securitization
Transactions that are accounted for as true sales of accounts receivable and not
as liabilities on the consolidated balance sheets of Holdings, but including
Securitization Transactions accounted for as liabilities on the consolidated
balance sheets of Holdings), (b) all obligations of such person (other than
accounts payable and other similar items arising in the ordinary course of
business) for the deferred payment of the purchase price of property or services
which would appear as liabilities on a balance sheet of such person, (c) all
Capital Lease Obligations of such person, (d) all Guarantees by such person of
obligations of others that otherwise constitute Indebtedness and (e) all
obligations (contingent or otherwise) of such person as an account party in
respect of letters of credit issued to secure payment obligations that otherwise
constitute Indebtedness.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Index Ratings” means the public ratings by Moody’s and S&P of the Company’s
senior, unsecured, non-credit enhanced long-term Indebtedness for borrowed
money.

 

“Information Memorandum” means the Confidential Information Memorandum dated
June 2005 relating to Holdings, the Company, ASII and the Transactions.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of 90
days’ duration after the first day of such Interest Period, and any other dates
that are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing and (d) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

 

16



--------------------------------------------------------------------------------

“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six, or, if
available from time to time from all of the Lenders, twelve months thereafter,
as the applicable Borrower may elect, and (b) with respect to any Fixed Rate
Borrowing, the period (which shall not be less than 7 days or more than 360
days) commencing on the date of such Borrowing and ending on the date specified
in the applicable Competitive Bid Request; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A. and any one or more other Lenders
designated in writing by the Borrower Agent in a notice delivered to the
Administrative Agent, and their respective successors in such capacity; provided
that such other Lender shall have consented to such designation. The Issuing
Banks may, in their respective discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Banks listed in Schedule 1.01
or approved by the Borrower Agent (such approval not to be unreasonably
withheld), in which case the term “Issuing Bank” shall include any such
Affiliates with respect to Letters of Credit issued by such Affiliates.

 

“JPMEL” means J.P. Morgan Europe Limited and its successors.

 

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

 

“Judgment Currency” has the meaning assigned to such term in Section 10.14(b).

 

“LC Disbursement” means a payment made by any Issuing Bank in respect of a
Letter of Credit.

 

“LC Exposure” means at any time the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit denominated in US Dollars at such time, (b)
the aggregate of the US Dollar Equivalents of the undrawn amounts of all
outstanding Letters of Credit denominated in Sterling, Euro or Canadian Dollars
at such time, (c) the aggregate amount of all LC Disbursements denominated in US
Dollars that have not yet

 

17



--------------------------------------------------------------------------------

been reimbursed by or on behalf of the Borrowers at such time and (d) the
aggregate of the US Dollar Equivalents of the amounts of all LC Disbursements
denominated in Sterling, Euro or Canadian Dollars that have not yet been
reimbursed by or on behalf of the Borrowers at such time. The LC Exposure of any
US Tranche Lender at any time shall be such Lender’s US Tranche Percentage of
the aggregate LC Exposure.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Except to the extent otherwise expressly provided for herein,
the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to Section
2.05(a).

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, (a) the rate per annum appearing under the British Bankers’ Association
Interest Settlement Rates for deposits in the currency of such Borrowing at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period, as reflected on the applicable Telerate screen page, for a period equal
to such Interest Period (or, if an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the respective interest rates per annum
at which deposits in the currency of such Borrowing are offered for such
Interest Period to major banks in the London interbank market by JPMCB at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period), multiplied by (b) the Statutory Reserve Rate applicable to such
Eurocurrency Borrowing; provided that for purposes of determining the interest
rate applicable to any Eurocurrency Competitive Borrowing, the LIBO Rate shall
be the rate determined pursuant to the foregoing clause (a) without giving
effect to clause (b).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (a) with respect to a Loan, Borrowing or Letter of Credit
denominated in US Dollars, New York City time, (b) with respect to a Loan,
Borrowing or Letter of Credit denominated in any Designated Foreign Currency
(other than any Loan to or Borrowing by any Belgian Borrowing Subsidiary
pursuant to the Belgian Tranche Commitments), London time, (c) with respect to
any Loan to or Borrowing by any Belgian Borrowing Subsidiary pursuant to the
Belgian Tranche Commitments, Brussels time, and (d) with respect to any Loan to
or Borrowing by a Canadian Borrowing Subsidiary denominated in Canadian Dollars,
Toronto time.

 

18



--------------------------------------------------------------------------------

“London Agent” means JPMEL, in its capacity as London agent for the Lenders
hereunder, or any successor thereto appointed in accordance with Article VIII.

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

 

“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors of the Federal Reserve System.

 

“Material Adverse Effect” means any event or condition not disclosed in writing
to the Lenders or in reports filed by Holdings with the SEC under the Securities
Exchange Act of 1934, in each case prior to the date of this Agreement that (a)
has resulted or could reasonably be expected to result in a material adverse
change in the business, assets, operations or financial condition of Holdings
and the Subsidiaries taken as a whole or (b) has materially impaired or could
reasonably be expected to materially impair the ability of the Credit Parties to
perform any of their obligations under this Agreement or the other Credit
Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit and Indebtedness owed to Holdings or any Subsidiary), or obligations in
respect of one or more Hedging Agreements, of any one or more of Holdings and
the Subsidiaries in an aggregate principal amount greater than US$50,000,000.

 

“Material Subsidiary” means, at any time, (a) the Company, (b) ASII, (c) each
Borrowing Subsidiary and (d) each other Subsidiary exclusive of Subsidiaries
that, together with their own subsidiaries, shall have accounted for less than
5% for any such Subsidiary, or 15% in the aggregate for all such Subsidiaries of
Consolidated EBITDA for the period of four fiscal quarters most recently ended.
For purposes of making the determinations required by clauses (d) and (e) of
this definition, the components of Consolidated EBITDA of Non-US Subsidiaries
shall be converted into US Dollars at the rates used in preparing the
consolidated balance sheets of Holdings included in the applicable financial
statements referred to in Section 3.04 or delivered pursuant to Section 5.05.

 

“Maturity Date” means the fifth anniversary of the date of this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Non-US Lending Office” means, as to any Lender, any applicable branch, office
or Affiliate of such Lender designated by such Lender to make Loans in
Designated Foreign Currencies. A Lender may designate multiple Non-US Lending
Offices for Loans to different Borrowers or in different Designated Foreign
Currencies; provided that (i) each Lender shall be deemed to have designated its
UK Lending Offices as its Non-US Lending Offices for all Loans in Euro or
Sterling (other than any such Loan by a Belgian Tranche Lender to a Belgian
Borrowing Subsidiary) and (ii) each

 

19



--------------------------------------------------------------------------------

Belgian Tranche Lender shall be deemed to have designated its Belgian Lending
Office as its Non-US Lending Office for all Loans in Designated Foreign
Currencies to the Belgian Borrowing Subsidiaries.

 

“Non-US Subsidiary” means a Subsidiary that is not a US Subsidiary.

 

“Obligations” means (a) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (b) each payment
required to be made by any Borrower under this Agreement in respect of any
Letter of Credit when and as due, including payments in respect of reimbursement
of disbursements, interest thereon and obligations to provide cash collateral
and (c) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of any Credit Party under this
Agreement or any other Credit Document.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Credit Document or from the execution, delivery
or enforcement of, or otherwise with respect to, any Credit Document.

 

“PBGC” has the meaning assigned to such term in Section 3.09.

 

“Permitted Encumbrances” means:

 

(a) Liens for taxes, assessments or governmental charges or claims that are not
yet due and payable or are being contested in compliance with Section 5.03;

 

(b) statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and suppliers, in each case incurred in the ordinary course of business for sums
not yet delinquent or being contested in good faith;

 

(c) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security programs, or to secure the performance of tenders, statutory
obligations, bids, leases, government contracts, performance and return-of-money
bonds and other similar obligations (other than obligations for the payment of
borrowed money);

 

(d) leases or subleases granted to others (other than as security for
Indebtedness) not interfering in any material respect with the business of
Holdings or any Subsidiary;

 

20



--------------------------------------------------------------------------------

(e) easements, rights-of-way, restrictions, minor defects or irregularities in
title and other similar charges or encumbrances not interfering in any material
respect with the ordinary conduct of the business of Holdings or any Subsidiary;

 

(f) any interest or title of a lessor under any lease other than a Capital Lease
or a lease entered into as part of a Sale and Leaseback Transaction;

 

(g) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(h) deed restrictions to ensure non-disturbance of legally permitted, permanent
on-site waste storage/ treatment facilities; and

 

(i) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means, for Holdings and each Subsidiary at any time, an employee pension
benefit plan which is covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code and either (a) is maintained by
a member of the Controlled Group for employees of a member of the Controlled
Group, (b) is maintained pursuant to a collective bargaining agreement or any
other arrangement under which more than one employer makes contributions and to
which a member of the Controlled Group is then making or accruing an obligation
to make contributions or has within the preceding five plan years made
contributions, or (c) under which a member of the Controlled Group has any
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years or by reason of being deemed a contributing sponsor under
Section 4069 of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, whether now owned or hereafter
acquired.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

 

21



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 10.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees and agents of such
Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for all purposes after the Loans become due and payable pursuant to Article VII
or the Commitments expire or terminate, “Required Lenders” will mean, at any
time, Lenders having Revolving Credit Exposures and outstanding Competitive Loan
Exposures representing more than 50% of the sum of the total Revolving Credit
Exposures and outstanding Competitive Loan Exposures at such time.

 

“Reset Date” has the meaning assigned to such term in Section 1.05.

 

“Revolving Credit Exposures” means, at any time, the sum of the US Tranche
Revolving Credit Exposures and the Belgian Tranche Revolving Credit Exposures at
such time.

 

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.03.

 

“SEC” means the United States Securities and Exchange Commission or any
successor Governmental Authority.

 

“Securitization Transaction” means (a) any transfer of accounts receivable or
interests therein (i) to a trust, partnership, corporation or other entity
(other than a Subsidiary), which transfer or pledge is funded by such entity in
whole or in part by the issuance to one or more lenders or investors of
indebtedness or other securities that are to receive payments principally from
the cash flow derived from such accounts receivable or interests in accounts
receivable, or (ii) directly to one or more investors or other purchasers (other
than any Subsidiary), or (b) any transaction in which Holdings or a Subsidiary
Incurs Indebtedness or other obligations secured by Liens on accounts
receivable. The “amount” of any Securitization Transaction shall be deemed at
any time to be (A) in the case of a transaction described in clause (a) of the
preceding sentence, the aggregate uncollected amount of the accounts receivable
transferred pursuant to such Securitization Transaction, net of any such
accounts receivable that have been written off as uncollectible, and (B) in the
case of a transaction described in clause (b) of the preceding sentence, the
aggregate outstanding principal amount of the Indebtedness secured by Liens on
accounts receivable Incurred pursuant to such Securitization Transaction or, if
less, the aggregate uncollected amount of the accounts receivable subject to
such Liens. Securitizations will include any such transfer or transactions
pursuant to the Existing Receivables Programs. For purposes of this Agreement
(including Sections 6.01(j) and (k)), accounts receivable shall include any and
all

 

22



--------------------------------------------------------------------------------

payments owing to Holdings or any Subsidiary by any and all obligors (including
obligors which are federal, state or local governments or governmental agencies)
under long term contracts (including long term energy savings performance
contracts and related task or delivery orders) in respect of goods or other
property sold or leased or services rendered.

 

“S&P” means Standard & Poor’s Ratings Group.

 

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board. Eurocurrency Loans shall be deemed to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any other applicable law, rule or regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Sterling” or “£” means the lawful money of the United Kingdom.

 

“Sterling/Euro Swingline Exposure” means at any time, the aggregate of the US
Dollar Equivalents of the principal amounts of all US Tranche Swingline Loans
denominated in Sterling or Euro outstanding at such time. The Sterling/Euro
Swingline Exposure of any US Tranche Lender at any time shall be such Lender’s
US Tranche Percentage of the aggregate Sterling/Euro Swingline Exposure.

 

“Sterling/Euro Swingline Sublimit” means $75,000,000, as such amount may be
adjusted in accordance with Section 2.06(d).

 

“subsidiary” means, with respect to any person (herein referred to as the
“parent”), any person of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, at the time any determination is being made, owned, controlled or
held by the parent or one or more subsidiaries of the parent or by the parent
and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of Holdings.

 

“Swingline Base Rate” means, for any day, with respect to any Swingline Loan
that (a) is denominated in US Dollars, the Federal Funds Effective Rate and (b)
is denominated in Sterling or Euro, a rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the average rate at which overnight
deposits in the currency in

 

23



--------------------------------------------------------------------------------

which such Swingline Loan is denominated and approximately equal in principal
amount to such Swingline Loan are obtainable by the Swingline Lender on such day
at its lending office for such Swingline Loan in the interbank market (or any
other market for overnight funds in such currency utilized by the Swingline
Lender), adjusted to reflect any direct or indirect costs of obtaining such
deposits. The Swingline Base Rate applicable to any Swingline Loan that is a
denominated in Sterling or Euro shall be determined for each day by the
Swingline Lender and such determination shall be presumed correct in the absence
of facts or circumstances indicating that it has been made in error.

 

“Swingline Exposure” means, at any time, the sum of (a) the US Tranche Swingline
Exposure and (b) the Belgian Tranche Swingline Exposure. The Swingline Exposure
of any Lender at any time shall be such Lender’s Applicable Percentage of the
aggregate Swingline Exposure.

 

“Swingline Lender” means JPMCB in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Belgian Tranche Swingline Loan or a US Tranche
Swingline Loan.

 

“Swingline Sublimit” means the Sterling/Euro Swingline Sublimit, the US Dollar
Swingline Sublimit, or the Belgian Swingline Sublimit.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Tranche” means a category of Commitments and extensions of credits thereunder.
For purposes hereof, each of the following comprises a separate Tranche: (a) the
US Tranche Commitments and the US Tranche Revolving Loans, Letters of Credit and
Swingline Loans and (b) the Belgian Tranche Commitments and the Belgian Tranche
Revolving Loans.

 

“Tranche Percentage” means a US Tranche Percentage or a Belgian Tranche
Percentage, as applicable.

 

“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement and the other Credit Documents, the Borrowings
hereunder and the use of the proceeds thereof and the issuance of Letters of
Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the Alternate Base Rate or, in the
case of a Competitive Loan or Borrowing, a Fixed Rate.

 

“UK Borrowing Subsidiary” means a Borrowing Subsidiary that is organized in the
United Kingdom or a political subdivision thereof.

 

24



--------------------------------------------------------------------------------

“UK Lending Office” means, as to any Lender, any applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans in Euro or
Sterling (other than any Loan by a Belgian Tranche Lender to a Belgian Borrowing
Subsidiary).

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which (a) the present value of all vested nonforfeitable accrued
benefits under such Plan exceeds (b) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.

 

“US Borrower” means a Borrower that is a US Person.

 

“US Dollar” or “US$” refers to lawful money of the United States of America.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Designated Foreign Currency, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such Designated Foreign Currency at the time in
effect under the provisions of such Section.

 

“US Dollar Swingline Exposure” means, at any time, the aggregate principal
amount of all US Tranche Swingline Loans denominated in US Dollars outstanding
at such time. The US Dollar Swingline Exposure of any US Tranche Lender at any
time shall be such Lender’s US Tranche Percentage of the aggregate US Dollar
Swingline Exposure.

 

“US Dollar Swingline Sublimit” shall mean $75,000,000, as such amount may be
adjusted in accordance with Section 2.06(d).

 

“US Lending Office” means, as to any Lender, any applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans in US Dollars.
A Lender may designate multiple US Lending Offices for Loans to different
Borrowers.

 

“US Person” means a Person incorporated or otherwise organized in the United
States of America, a State thereof or the District of Columbia.

 

“US Subsidiary” means a Subsidiary that is a US Person or is treated as
disregarded as an entity separate from a US Person or is treated as a US Person,
in each case for US Federal income tax purposes.

 

“US Tranche Commitment” means, with respect to each US Tranche Lender, the
commitment of such US Tranche Lender to make US Tranche Revolving Loans pursuant
to Section 2.01(a), to acquire participations in Letters of Credit pursuant

 

25



--------------------------------------------------------------------------------

to Section 2.05 and to acquire participations in US Tranche Swingline Loans
pursuant to Section 2.06, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s US Tranche Revolving Credit Exposure
hereunder, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.04. The initial
amount of each US Tranche Lender’s US Tranche Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such US
Tranche Lender shall have assumed its US Tranche Commitment, as applicable. The
aggregate amount of the US Tranche Commitments on the date hereof is
US$750,000,000.

 

“US Tranche Lender” means a Lender with a US Tranche Commitment or with
outstanding US Tranche Revolving Loans. All references herein to a US Tranche
Lender shall be deemed to refer to such Lender solely in its capacity as such,
notwithstanding that such Lender may also be a Belgian Tranche Lender.

 

“US Tranche Percentage” means, with respect to any US Tranche Lender, the
percentage of the aggregate US Tranche Commitments represented by such Lender’s
US Tranche Commitment. If the US Tranche Commitments have terminated or expired,
the US Tranche Percentages shall be determined based upon the US Tranche
Commitments most recently in effect, giving effect to any assignments.

 

“US Tranche Revolving Borrowing” means a Borrowing comprised of US Tranche
Revolving Loans.

 

“US Tranche Revolving Credit Exposure” means, at any time, the sum at such time,
without duplication, of (a) the aggregate principal amount of the US Tranche
Revolving Loans denominated in US Dollars outstanding at such time, (b) the
aggregate principal amount of the US Dollar Equivalents of the US Tranche
Revolving Loans denominated in Designated Foreign Currencies outstanding at such
time, (c) the aggregate LC Exposure at such time and (d) the aggregate US
Tranche Swingline Exposure at such time. The US Tranche Revolving Credit
Exposure of any Lender at any time shall be such Lender’s US Tranche Percentage
of the total US Tranche Revolving Credit Exposure at such time.

 

“US Tranche Revolving Loan” means a Loan made by a US Tranche Lender pursuant to
Section 2.01(a). Each US Tranche Revolving Loan denominated in US Dollars shall
be a Eurocurrency Loan or an ABR Loan. Each US Tranche Revolving Loan
denominated in a Designated Foreign Currency shall be a Eurocurrency Loan.

 

“US Tranche Swingline Exposure” means, at any time, the sum of (a) the US Dollar
Swingline Exposure at such time plus (b) the Sterling/Euro Swingline Exposure at
such time. The US Tranche Swingline Exposure of any US Tranche Lender at any
time shall be such Lender’s US Tranche Percentage of the aggregate US Tranche
Swingline Exposure.

 

26



--------------------------------------------------------------------------------

“US Tranche Swingline Loan” means a Loan made pursuant to Section 2.06(a)(i).

 

“Voting Stock” of any Person means capital stock of any class or classes or
other Equity Interests (however designated) having ordinary voting power for the
election of members of the board of directors or the equivalent governing body
of such Person, other than capital stock or other Equity Interests having such
power only by reason of happening of a contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(l) of ERISA.

 

“Wholly Owned Subsidiary” means any Subsidiary all the Equity Interests in
which, other than directors’ qualifying shares and/or other nominal amounts of
Equity Interests that are required to be held by Persons other than Holdings and
its Wholly Owned Subsidiaries under applicable law, are owned, directly or
indirectly, by Holdings.

 

“Yen” or “¥” means the lawful money of Japan.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US Tranche
Revolving Loan” or a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”)
or by Class and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also
may be classified and referred to by Class (e.g., a “US Tranche Revolving
Borrowing” or a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. References herein to
the taking of any action hereunder of an administrative nature by any Borrower
shall be deemed to include references to Holdings, the Company or ASII taking
such

 

27



--------------------------------------------------------------------------------

action on such Borrower’s behalf and the Agents are expressly authorized to
accept any such action taken by Holding, the Company or ASII as having the same
effect as if taken by such Borrower. Each reference herein to the “knowledge” of
Holdings, the Company, ASII or any Subsidiary shall be deemed to be a reference
to the knowledge of any member of senior management of Holdings, the Company,
ASII or such Subsidiary, any Financial Officer and, in the case of any reference
to knowledge of any specific subject matter, the senior manager of the
department or office of Holdings, the Company, ASII or such Subsidiary
responsible for such matter.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that, if the
Borrower Agent notifies the Administrative Agent that the Borrower Agent
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower Agent that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. All Financial
Statements to be furnished to the Lenders hereunder shall be prepared, and all
calculations determining compliance with Article VI (including the definitions
used therein) shall be made, for the relevant Person and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes
thereto; provided that except as otherwise specifically provided herein, all
calculations for determining compliance with Article VI shall utilize accounting
principles and policies in effect at the time of the preparation of, and in
conformity with those used to prepare, the audited Financial Statements of
Holdings for the fiscal year ended December 31, 2004. With respect to any
Subsidiary that is not a Wholly-Owned Subsidiary, only that portion of such
Subsidiary’s results of operations, assets and liabilities as are equal to
Holding’s ownership shall be included in making any calculation with respect to
the financial covenants in Article VI.

 

SECTION 1.05. Exchange Rates. (a) Not later than 1:00 p.m., New York City time,
on each Calculation Date (determined without regard to clause (b) of the
definition of such term), the Administrative Agent shall (i) determine the
Exchange Rate as of such Calculation Date with respect to Sterling, Euro,
Canadian Dollars and each other Designated Foreign Currency in which any
outstanding Borrowing or Letter of Credit shall be denominated as of such
Calculation Date and (ii) give written notice thereof to the Lenders and the
Borrower Agent. Not later than 1:00 p.m., New York City time, on the Business
Day immediately preceding the date of any Borrowing in a Designated Foreign
Currency for which no Exchange Rate shall have been determined on the most
recent Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rate as of such Business Day with respect to such Designated Foreign
Currency and (ii) give written notice thereof to the Lenders and the Borrower
Agent. The Exchange Rates so determined shall become effective on the first
Business Day

 

28



--------------------------------------------------------------------------------

immediately following the relevant Calculation Date (a “Reset Date”) or other
date of determination, shall remain effective until the next succeeding Reset
Date, and shall for all purposes of this Agreement (other than Section 10.14 or
any other provision expressly requiring the use of a current Exchange Rate) be
the Exchange Rates employed in converting any amounts between US Dollars and
Designated Foreign Currencies.

 

(b) Not later than 5:00 p.m., New York City time, on each Reset Date and on each
date on which Revolving Loans denominated in any Designated Foreign Currency are
made, or Letters of Credit denominated in any Designated Foreign Currency are
issued, the Administrative Agent shall (i) determine the aggregate amount of
each of the US Tranche Revolving Credit Exposure and the Belgian Tranche
Revolving Credit Exposure and the aggregate US Dollar Equivalent of the
principal amounts of the Competitive Loans denominated in Designated Foreign
Currencies then outstanding (after giving effect to any Loans made or repaid or
Letters of Credit issued, drawn or expired on such date) and (ii) notify the
Lenders and the Borrower Agent of the results of such determination.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each US Tranche Lender agrees to make US Tranche Revolving Loans to the
Borrowers from time to time during the Availability Period in US Dollars from
its applicable US Lending Offices or in any Designated Foreign Currency from its
applicable Non-US Lending Offices in an aggregate principal amount that will not
result in (i) such Lender’s US Tranche Revolving Credit Exposure exceeding its
US Tranche Commitment, (ii) the aggregate US Tranche Revolving Credit Exposures
exceeding the aggregate US Tranche Commitments or (iii) the sum of the aggregate
Revolving Credit Exposures and the aggregate Competitive Loan Exposures
exceeding the aggregate Commitments.

 

(b) Subject to the terms and conditions set forth herein, each Belgian Tranche
Lender agrees from time to time during the Availability Period (i) to make
Belgian Tranche Revolving Loans in Euro and Sterling to the Belgian Borrowing
Subsidiaries from its Belgian Lending Office and (ii) to make Belgian Tranche
Revolving Loans to the Borrowers in US Dollars from its applicable US Lending
Offices or in any Designated Foreign Currency from its applicable Non-US Lending
Offices in an aggregate principal amount that will not result in (A) such
Lender’s Belgian Tranche Revolving Credit Exposure exceeding its Belgian Tranche
Commitment, (B) the aggregate Belgian Tranche Revolving Credit Exposures
exceeding the aggregate Belgian Tranche Commitments or (C) the sum of the
aggregate Revolving Credit Exposures and the aggregate Competitive Loan
Exposures exceeding the aggregate Commitments.

 

(c) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans
during the Availability Period.

 

29



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings; Pro Rata Usage of Tranches. (a) Each US
Tranche Revolving Loan shall be made as part of a Borrowing consisting of US
Tranche Revolving Loans made by the US Tranche Lenders (or their Affiliates as
provided in paragraph (b) below) ratably in accordance with their respective US
Tranche Commitments. Each Belgian Tranche Revolving Loan shall be made as part
of a Borrowing consisting of Belgian Tranche Revolving Loans made by the Belgian
Tranche Lenders (or their Affiliates as provided in paragraph (b) below) ratably
in accordance with their respective Belgian Tranche Commitments. Each
Competitive Loan shall be made in accordance with the procedures set forth in
Section 2.04. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b) Subject to Section 2.14, (i) each US Tranche Revolving Borrowing shall be
comprised entirely of Eurocurrency Loans or, in the case of US Tranche Revolving
Borrowings denominated in US Dollars, ABR Loans, as the applicable Borrower may
request in accordance herewith; (ii) each Belgian Tranche Revolving Borrowing
shall be comprised entirely of Eurocurrency Loans or, in the case of Belgian
Tranche Revolving Borrowings denominated in US Dollars, ABR Loans, as the
applicable Borrower may request in accordance herewith; and (iii) each
Competitive Borrowing shall be comprised entirely of Eurocurrency Loans or Fixed
Rate Loans, as the applicable Borrower may request in accordance herewith. Each
Lender at its option may make any Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of any Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c) At the commencement of each Interest Period for any Revolving Borrowing
(other than a Swingline Loan), such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total US
Tranche Commitments or Belgian Tranche Commitments, as the case may be. Each
Competitive Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. Each
Swingline Loan denominated in US Dollars shall be in an amount that is an
integral multiple of US$500,000, and each Swingline Loan denominated in Sterling
or Euro shall be in an amount that is an integral multiple of 100,000 units of
such currency; provided that any Swingline Loan made to refinance any
reimbursement payment owed in respect of a Letter of Credit may be in an amount
(which shall not be less that US$100,000 or 100,000 units of any Designated
Foreign Currency) equal to the amount of such reimbursement payment. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be outstanding more than a total of (i) 15
Eurocurrency Revolving Borrowings denominated in US Dollars and (ii) 15
Eurocurrency Revolving Borrowings denominated in Designated Foreign Currencies.

 

30



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Revolving Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date, or to request any Competitive Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.

 

(e) The Borrowers will endeavor in good faith to use the Commitments under the
several Tranches approximately ratably, subject to departures from such ratable
usage that may result from (i) Borrowings by the Belgian Borrowing Subsidiaries
under the Belgian Tranche Commitments, (ii) the obtaining of Letters of Credit
and Swingline Loans and (iii) the need to reserve availability under the Belgian
Tranche Commitments to provide for Borrowings anticipated to be required by the
Belgian Borrowing Subsidiaries prior to the ends of the Interest Periods in
effect or to be in effect for outstanding or requested Borrowings.

 

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Applicable Agent of such
request by telephone or by telecopy (a) in the case of a Eurocurrency Borrowing,
not later than 11:00 a.m., Local Time, three Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., Local Time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and, if telephonic, shall be confirmed
promptly by hand delivery or telecopy to the Applicable Agent of a written
Borrowing Request in a form agreed to by the Applicable Agent and the Borrower
Agent and signed by the applicable Borrower, or by the Borrower Agent on behalf
of the applicable Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i) the Borrower requesting such Borrowing (or on whose behalf the Borrower
Agent is requesting such Borrowing);

 

(ii) whether the requested Borrowing is to be a US Tranche Revolving Borrowing
or a Belgian Tranche Revolving Borrowing;

 

(iii) the currency and aggregate amount of the requested Borrowing;

 

(iv) the date of such Borrowing, which shall be a Business Day;

 

(v) the Type of the requested Borrowing;

 

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vii) the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

 

31



--------------------------------------------------------------------------------

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then the relevant Borrower shall be deemed to have selected US
Dollars. If no election as to the Type of Revolving Borrowing is specified, then
the requested Revolving Borrowing shall be (i) in the case of a Borrowing
denominated in US Dollars, an ABR Borrowing and (ii) in the case of a Borrowing
denominated in any other currency, a Eurocurrency Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Revolving
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Applicable Agent shall advise each Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

 

SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period any Borrower
may request Competitive Bids, and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans, denominated in US Dollars,
Sterling or Euro; provided that after giving effect to any Borrowing of
Competitive Loans the sum of the aggregate Revolving Credit Exposures and the
aggregate Competitive Loan Exposures shall not exceed the aggregate Commitments.
To request Competitive Bids, the applicable Borrower shall notify the
Administrative Agent of such request by telephone or by telecopy, in the case of
a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, four Business
Days before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 10:00 a.m., Local Time, one Business Day before the
date of the proposed Borrowing; provided that the Borrowers may submit up to
(but not more than) five Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the applicable Borrower, or by the
Borrower Agent on behalf of the applicable Borrower. Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:

 

(i) the Borrower requesting such Borrowing (or on whose behalf the Borrower
Agent is requesting such Borrowing);

 

(ii) the aggregate principal amount of the requested Borrowing and the currency
of the requested Borrowing;

 

(iii) the date of such Borrowing, which shall be a Business Day;

 

(iv) whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;

 

32



--------------------------------------------------------------------------------

(v) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period” and shall
end no later than the Maturity Date; and

 

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

 

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the applicable Borrower in response to a Competitive Bid
Request. Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
telecopy, in the case of a Eurocurrency Competitive Borrowing, not later than
9:30 a.m., Local Time, three Business Days before the proposed date of such
Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later than
9:30 a.m., Local Time, on the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be an amount at least equal to the Borrowing Minimum and an integral
multiple of the Borrowing Multiple and which may equal the entire principal
amount of the Competitive Borrowing requested by the applicable Borrower) of the
Competitive Loan or Loans that the Lender is willing to make, (ii) the
Competitive Bid Rate or Rates at which the Lender is prepared to make such Loan
or Loans (expressed as a percentage rate per annum in the form of a decimal to
no more than four decimal places) and (iii) the Interest Period applicable to
each such Loan and the last day thereof.

 

(c) The Administrative Agent shall notify the applicable Borrower by telecopy of
each Competitive Bid Rate and each principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made each such
Competitive Bid not later than (i) in the case of a Eurocurrency Competitive
Borrowing, 10:00 a.m., Local Time, three Business Days before the proposed date
of such Competitive Borrowing, and (ii) in the case of a Fixed Rate Borrowing
10:00 a.m., Local Time, on the proposed date of such Competitive Borrowing.

 

(d) Subject only to the provisions of this paragraph, a Borrower may accept or
reject any Competitive Bid. The applicable Borrower shall notify the
Administrative Agent by telecopy or by telephone, confirmed by telecopy in a
form approved by the Administrative Agent, whether and to what extent it has
decided to accept or reject each Competitive Bid, in the case of a Eurocurrency
Competitive Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of the proposed Competitive Borrowing, and in the case of a
Fixed Rate Borrowing, not later than 11:00 a.m., Local Time, on the proposed
date of the Competitive Borrowing; provided that (i) the failure of a Borrower
to give such notice with respect to any

 

33



--------------------------------------------------------------------------------

Competitive Bid shall be deemed to be a rejection of such Competitive Bid, (ii)
a Borrower shall not accept a Competitive Bid made at a particular Competitive
Bid Rate if such Borrower rejects a Competitive Bid made in response to the same
Competitive Bid Request at a lower Competitive Bid Rate, (iii) the aggregate
amount of the Competitive Bids accepted by a Borrower shall not exceed the
aggregate amount of the requested Competitive Borrowing specified in the related
Competitive Bid Request, (iv) to the extent necessary to comply with clause
(iii) above, a Borrower may accept Competitive Bids at the same Competitive Bid
Rate in part, which acceptance, in the case of multiple Competitive Bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such Competitive Bid, and (v) except pursuant to clause (iv) above, no
Competitive Bid shall be accepted for a Competitive Loan unless such Competitive
Loan is in a minimum principal amount of at least the Borrowing Minimum that is
an integral multiple of the Borrowing Multiple; provided further that if a
Competitive Loan must be in an amount less than the Borrowing Minimum because of
the provisions of clause (iv) above, such Competitive Loan may be for a minimum
of US$1,000,000 (or, in the case of a Competitive Loan denominated in Sterling
or Euro, the smallest amount of such currency that (i) is an integral multiple
of 1,000,000 units of such currency and (ii) has a US Dollar Equivalent in
excess of US$1,000,000) or any integral multiple thereof, and in calculating the
pro rata allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of the Borrowing Multiple in a manner determined
by the Administrative Agent. A notice given by a Borrower pursuant to this
paragraph shall be irrevocable.

 

(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, on the terms hereof and subject to the conditions set
forth in Section 4.02 (which conditions, insofar as they apply to any
Competitive Loan, may be waived by the Lender that is to make such Competitive
Loan), to make the Competitive Loan in respect of which its Competitive Bid has
been accepted.

 

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
applicable Borrower at least one quarter of an hour earlier than the time by
which the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

 

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request the issuance (or the
amendment, renewal or extension) of Letters of Credit denominated in US Dollars,
Sterling, Euro or Canadian Dollars in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by any
Borrower to, or entered into by such Borrower with, any Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

34



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
an Issuing Bank and the Applicable Agent (in any case reasonably in advance of
the requested date of issuance, amendment, renewal or extension), a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount and currency of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
enable the Issuing Bank to prepare, amend, renew or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the applicable Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$250,000,000, (ii) the aggregate US Tranche Revolving Credit Exposure will not
exceed the aggregate US Tranche Commitments, and (iii) the sum of the aggregate
Revolving Credit Exposures and the aggregate Competitive Loan Exposures will not
exceed the aggregate Commitments.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance, renewal or extension of such Letter of Credit and (ii) the date that
is five Business Days prior to the Maturity Date; provided that a Letter of
Credit may provide for automatic renewals for additional periods of up to one
year, subject to a right on the part of the Issuing Bank to prevent any such
renewal from occurring by giving notice to the beneficiary during a period
satisfactory to the Administrative Agent in advance of any such renewal and
provided that in no event shall any Letter of Credit or renewal thereof expire
after the date that is five Business Days prior to the Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the US Tranche Lenders, such
Issuing Bank hereby grants to each US Tranche Lender, and each US Tranche Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such US Tranche Lender’s US Tranche Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each US Tranche Lender hereby absolutely and
unconditionally agrees to pay to the Applicable Agent, for the account of the
applicable Issuing Bank, such Lender’s US Tranche Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason. Each US Tranche Lender acknowledges and agrees that its

 

35



--------------------------------------------------------------------------------

obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the US Tranche Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Applicable Agent an amount equal to such LC
Disbursement, in the currency in which such LC Disbursement shall have been
made, not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, Local Time, on (A) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., Local
Time, on the day of receipt, or (B) the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt. If the Borrower fails to make such payment
when due then, the Applicable Agent shall notify each US Tranche Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s US Tranche Percentage thereof. Promptly following
receipt of such notice, each US Tranche Lender shall pay to the Applicable Agent
its US Tranche Percentage of the payment then due from the applicable Borrower
in the same manner as provided in Section 2.07 with respect to Loans made by
such US Tranche Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the US Tranche Lenders), and the Applicable Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the US Tranche Lenders. Promptly following receipt by the Applicable Agent of
any payment from any Borrower pursuant to this paragraph, the Applicable Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that US Tranche Lenders have made payments pursuant to this paragraph to
reimburse any Issuing Bank, then to such US Tranche Lenders and such Issuing
Bank as their interests may appear. Any payment made by a US Tranche Lender
pursuant to this paragraph to reimburse any Issuing Bank for any LC Disbursement
shall not constitute a Loan and shall not relieve any Borrower of its obligation
to reimburse such LC Disbursement.

 

(f) Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any other Credit Document, or any term or provision
herein or therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any

 

36



--------------------------------------------------------------------------------

other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. None of the Agents, the US Tranche Lenders or
the Issuing Banks, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in the interpretation of the terms of any Letter of Credit or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to any Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrowers) suffered by such Borrower that are caused by any Issuing
Bank’s gross negligence or wilful misconduct. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the applicable Issuing Bank
may, acting in good faith, either accept and make payment upon such documents
without responsibility for further investigation or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.

 

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Applicable Agent and the applicable Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve any Borrower of its
obligation to reimburse such Issuing Bank and the US Tranche Lenders with
respect to any such LC Disbursement.

 

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
(i) in the case of any LC Disbursement denominated in US Dollars, the rate per
annum then applicable to ABR Revolving Loans and (ii) in the case of any LC
Disbursement denominated in Sterling, Euro or Canadian Dollars, a rate per annum
determined by the applicable Issuing Bank (which determination will be presumed
correct in the absence of facts or circumstances indicating that it has been
made in error) to represent its cost of funds plus the Applicable Rate used to
determine interest applicable to Eurocurrency Revolving Loans; provided that, at
all times after such Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, Section 2.13(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except

 

37



--------------------------------------------------------------------------------

that interest accrued on and after the date of payment by any US Tranche Lender
pursuant to paragraph (e) of this Section to reimburse the applicable Issuing
Bank shall be for the account of such US Tranche Lender to the extent of such
payment.

 

(i) Cash Collateralization. If the US Tranche Commitments shall be terminated or
if any Event of Default shall occur and be continuing, on the Business Day that
the Borrower Agent, on behalf of the applicable Borrowers, receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, US Tranche Lenders with LC Exposures representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the applicable Borrowers shall deposit in
an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the US Tranche Lenders an amount in cash equal to
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral with respect to the
LC Exposure shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to Holdings, the Company,
ASII or any applicable Borrower described in clause (g) or (h) of Section 7.01.
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Credit Parties under the
Credit Documents. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
the applicable Borrowers’ risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the applicable Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposures at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of US Tranche Lenders with LC Exposures representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Credit Parties under the Credit Documents. If the Borrowers
are required to provide an amount of cash collateral hereunder as a result of
the occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to them within three Business Days after all Events
of Default have been cured or waived.

 

(j) Existing Letters of Credit. Each Existing Letter of Credit shall for all
purposes of this Agreement be deemed a Letter of Credit issued under this
Agreement.

 

SECTION 2.06. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, (i) the Swingline Lender agrees to make US Tranche Swingline Loans to
the Borrowers from time to time during the Availability Period (A) in US Dollars
in an aggregate principal amount at any time outstanding that will not result in
(w) the US Dollar Swingline Exposure exceeding the US Dollar Swingline Sublimit,
(x) the aggregate principal amount of outstanding Swingline Loans exceeding
$150,000,000, (y) the aggregate US Tranche Revolving Credit Exposures exceeding
the aggregate US

 

38



--------------------------------------------------------------------------------

Tranche Commitments or (z) the sum of the aggregate Revolving Credit Exposures
and the aggregate Competitive Loan Exposures exceeding the aggregate
Commitments, and (B) in Sterling or Euro in an aggregate principal amount at any
time outstanding that will not result in (w) the Sterling/Euro Swingline
Exposure exceeding the Sterling/Euro Swingline Sublimit, (x) the aggregate
principal amount of outstanding Swingline Loans exceeding $150,000,000, (y) the
aggregate US Tranche Revolving Credit Exposures exceeding the aggregate US
Tranche Commitments or (z) the sum of the aggregate Revolving Credit Exposures
and the aggregate Competitive Loan Exposures exceeding the aggregate Commitments
and (ii) the Swingline Lender agrees to make Belgian Tranche Swingline Loans to
the Belgian Borrowers from time to time during the Availability Period in Euro
in an aggregate principal amount at any time outstanding that will not result in
(w) the Belgian Tranche Swingline Exposure exceeding the Belgian Swingline
Sublimit, (x) the aggregate principal amount of outstanding Swingline Loans
exceeding $150,000,000, (y) the aggregate Belgian Tranche Revolving Credit
Exposures exceeding the aggregate Belgian Tranche Commitments or (z) the sum of
the aggregate Revolving Credit Exposures and the aggregate Competitive Loan
Exposures exceeding the aggregate Commitments; provided that no Swingline Loan
shall be made to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans.

 

(b) To request a Swingline Loan, a Borrower shall give notice of such request by
telephone (confirmed by telecopy) (i) in the case of a US Tranche Swingline Loan
denominated in US Dollars, to the Swingline Lender (with a copy to the
Applicable Agent), not later than 12:00 noon, New York City time, (ii) in the
case of US Tranche Swingline Loan denominated in Sterling or Euro, to the
Swingline Lender (with a copy to the Applicable Agent), not later than 1:00
p.m., London time, and (iii) in the case of a Belgian Tranche Swingline Loan, to
the Swingline Lender (with a copy to the Applicable Agent) not later than 1:00
p.m., Brussels time, in each case on the day of the proposed Swingline Loan.
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day), amount and currency of the requested Swingline
Loan. The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a credit to the general deposit account of such
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e),
by remittance to the Issuing Bank) by (i) 3:00 p.m., New York City time, on the
requested date of such Swingline Loan in the case of a US Tranche Swingline Loan
denominated in US Dollars, (ii) 4:00 p.m., Local Time, on the requested date of
such Swingline Loan in the case of a US Tranche Swingline Loan denominated in
Sterling or Euro and (iii) 4:00 p.m., Brussels time, on the requested date of
such Swingline Loan in the case of a Belgian Tranche Swingline Loan.

 

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require (i)
the US Tranche Lenders to acquire participations on such Business Day in all or
a portion of the US Tranche Swingline Loans outstanding or (ii) the Belgian
Tranche Lenders to acquire participations on such Business Day in all or a
portion of the

 

39



--------------------------------------------------------------------------------

Belgian Tranche Swingline Loans outstanding. Such notice shall specify the
amounts and currencies of the Swingline Loans in which the Lenders under the
applicable Tranche will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender under the
applicable Tranche, specifying in such notice such Lender’s Tranche Percentage
of each such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Tranche Percentage of each such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the US Tranche
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower Agent of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from any Borrower
(or other party on behalf of any Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the applicable Borrower of any default in the payment thereof.

 

(d) The Borrower Agent may from time to time, but in no event more than once
during any fiscal quarter, upon ten Business Days’ prior written notice to the
Administrative Agent and the Swingline Lender, increase one or two Swingline
Sublimits and simultaneously decrease the other Swingline Sublimit(s) in amounts
that will result in the sum of the US Dollar Swingline Sublimit, the
Sterling/Euro Swingline Sublimit and the Belgian Swingline Sublimit remaining
unchanged after giving effect to such increases and decreases; provided that no
such adjustment shall be made that would result in (i) the US Dollar Swingline
Exposure exceeding the US Dollar Swingline Sublimit, (ii) the Sterling/Euro
Swingline Exposure exceeding the Sterling/Euro Swingline Sublimit or (iii) the
Belgian Swingline Exposure exceeding the Belgian Swingline Sublimit. Any such
notice shall set forth the amount of the increase or decrease in each Swingline
Sublimit and the date on which such adjustment is requested to become effective.
Notwithstanding the foregoing, no reallocation of Swingline Sublimits pursuant
to this paragraph shall result in the Belgian Swingline Sublimit exceeding
$75,000,000.

 

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of

 

40



--------------------------------------------------------------------------------

immediately available funds in the applicable currency by 1:00 p.m., Local Time,
to the account of the Applicable Agent most recently designated by it for such
purpose by notice to the applicable Lenders; provided that Swingline Loans shall
be made as provided in Section 2.06. The Applicable Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower maintained with the
Applicable Agent (i) in New York City, in the case of Loans denominated in US
Dollars, (ii) in London, in the case of Loans denominated in Designated Foreign
Currencies (other than Loans to any Belgian Borrowing Subsidiary pursuant to the
Belgian Tranche Commitments), and (iii) in Brussels, in the case of Loans to any
Belgian Borrowing Subsidiary pursuant to the Belgian Tranche Commitments, and
designated by such Borrower in the applicable Borrowing Request or Competitive
Bid Request; provided that Loans made to finance the reimbursement of an LC
Disbursement shall be remitted by the Applicable Agent to the applicable Issuing
Bank.

 

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Applicable Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Applicable Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the applicable Borrower to but
excluding the date of payment to the Applicable Agent, at (i) in the case of
such Lender, a rate determined by the Applicable Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of a
Borrower, the interest rate applicable to such Borrowing. If such Lender pays
such amount to the Applicable Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the applicable Borrower may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing, and, in the case of a Eurocurrency Revolving Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and any Loans resulting from an election made with respect to any such portion
shall be considered a separate Borrowing. Notwithstanding any other provision of
this Section, no Borrowing may be converted into or continued as a Borrowing
with an Interest Period ending after the Maturity Date. This Section shall not
apply to Competitive Borrowings or Swingline Borrowings, which may not be
converted or continued.

 

41



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, a Borrower (or Holdings on its
behalf) shall notify the Applicable Agent of such election by telephone or by
telecopy by the time and date that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable and, if telephonic,
shall be confirmed promptly by hand delivery or telecopy to the Applicable Agent
of a written Interest Election Request in a form approved by the Applicable
Agent and signed by the applicable Borrower (or Holdings on its behalf). The
provisions of this Section shall not permit any Borrower to (i) change the
currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans
that does not comply with Section 2.02(d), (iii) convert any Borrowing to a
Borrowing not available under the Class of Commitments pursuant to which such
converted Borrowing was made or (iv) convert any Borrowing of a Borrower to a
Borrowing of another Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting extension of credit is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv) if the resulting extension of credit is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each Lender to which such Interest Election Request relates
of the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, such Borrowing shall (i) in the case
of a Borrowing denominated in US Dollars, be converted to an ABR Borrowing and
(ii) in the case of a Eurocurrency Borrowing denominated in any currency other
than US Dollars, become due and payable

 

42



--------------------------------------------------------------------------------

on the last day of such Interest Period. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Agent, then, so long as an Event of Default is continuing (i) no
outstanding Revolving Borrowing denominated in US Dollars may be converted to or
continued as a Eurocurrency Borrowing, (ii) no outstanding Eurocurrency
Revolving Borrowing denominated in a Designated Foreign Currency may be
converted to or continued as a Eurocurrency Borrowing with an Interest period of
greater than one month and (iii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in US Dollars shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.

 

SECTION 2.09. Termination, Reduction and Increase of Commitments; Adjustment of
Tranche Commitments. (a) Unless previously terminated, the Commitments shall
terminate on the Maturity Date.

 

(b) The Borrower Agent may at any time terminate, or from time to time reduce,
the Commitments under any Tranche; provided that (i) each reduction of the
Commitments under any Tranche shall be in an amount that is an integral multiple
of US$1,000,000 and not less than US$5,000,000 and (ii) the Borrower Agent shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the sum of
the total Revolving Credit Exposures plus the total Competitive Loan Exposures
would exceed the total Commitments or the aggregate Revolving Credit Exposures
under any Tranche would exceed the aggregate Commitments under such Tranche.

 

(c) The Borrower Agent shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under any Tranche under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the other Agents and the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower Agent pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower Agent may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower Agent (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments under any Tranche shall be made ratably among the Lenders in
accordance with their respective Commitments under such Tranche.

 

(d) (i) The Borrower Agent may, by written notice to the Administrative Agent,
request that the total Commitments under any Tranche be increased (a “Commitment
Increase”) by an amount for each increased Tranche of not less than
US$25,000,000; provided that the aggregate amount of increases under all
Tranches pursuant to this paragraph shall not exceed US$250,000,000. Such notice
shall set forth the amount of the requested increase in each Tranche and the
date (the “Increase Effective Date”) on which such increase is requested to
become effective (which shall be

 

43



--------------------------------------------------------------------------------

not less than 10 Business Days or more than 30 days after the date of such
notice), and shall offer each Lender holding a Commitment under each applicable
Tranche the opportunity to increase its Commitment in such Tranche by its
Tranche Percentage of the proposed increased amount. Each such Lender shall, by
notice to the Borrower Agent and the Administrative Agent given not more than 5
Business Days after the date of the Borrower Agent notice, either agree to
increase its applicable Commitment by all or a portion of the offered amount
(each Lender so agreeing being an “Increasing Lender” with respect to such
Tranche) or decline to increase its applicable Commitment (and any Lender that
does not deliver such a notice within such period of 5 Business Days shall be
deemed to have declined to increase its Commitment) (each Lender so declining or
deemed to have declined being a “Non-Increasing Lender” with respect to such
Tranche). In the event that on the 5th Business Day after the Borrower Agent
shall have delivered a notice pursuant to the first sentence of this paragraph
the Lenders shall have agreed pursuant to the preceding sentence to increase
their Commitments under any Tranche by an aggregate amount less than the
increase in the total Commitments requested by the Borrower Agent, the Borrower
Agent may arrange for one or more banks or other financial institutions (any
such bank or other financial institution being called an “Augmenting Lender”
with respect to such Tranche), which may include any Lender, to extend
Commitments in an aggregate amount equal to the unsubscribed amount; provided
that each Augmenting Lender, if not already a Lender hereunder, shall be subject
to the approval of the Administrative Agent, each Issuing Bank and the Swingline
Lender (which approvals shall not be unreasonably withheld) and the Credit
Parties and each Augmenting Lender shall execute all such documentation as the
Administrative Agent and the Borrower Agent shall reasonably specify to evidence
the Commitment of such Augmenting Lender and/or its status as a Lender
hereunder.

 

(ii) On any Increase Effective Date, (A) the aggregate principal amount of the
Revolving Loans outstanding under each Tranche under which a Commitment Increase
will become effective (the “Initial Loans” under such Tranche) immediately prior
to giving effect to the applicable Commitment Increase on the Increase Effective
Date shall be deemed to be repaid, (B) after the effectiveness of the Commitment
Increase, the Borrowers holding Commitments under such Tranche shall be deemed
to have made new Borrowings (the “Subsequent Borrowings”) in an aggregate
principal amount equal to the aggregate principal amount of the Initial Loans
under such Tranche and of the types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03, (C) each Lender under such Tranche shall pay to the Applicable
Agent in same day funds in the relevant currencies an amount equal to the
difference, if positive, between (x) such Lender’s Tranche Percentage
(calculated after giving effect to the Commitment Increase) of the Subsequent
Borrowings and (y) such Lender’s Tranche Percentage (calculated without giving
effect to the Commitment Increase) of the Initial Loans, (D) after the
Applicable Agent receives the funds specified in clause (C) above, the
Applicable Agent shall pay to each Lender under such Tranche the portion of such
funds that is equal to the difference, if positive, between (1) such Lender’s
Tranche Percentage (calculated without giving effect to the Commitment Increase)
of the Initial Loans and (2) such Lender’s Tranche Percentage (calculated after
giving effect to the Commitment Increase) of the amount of the Subsequent
Borrowings, (E) each Non-Increasing Lender, each Increasing Lender and

 

44



--------------------------------------------------------------------------------

each Augmenting Lender shall be deemed to hold its Tranche Percentage of each
Subsequent Borrowing (each calculated after giving effect to the Commitment
Increase) and (F) each applicable Borrower shall pay each Increasing Lender and
each Non-Increasing Lender any and all accrued but unpaid interest on the
Initial Loans. The deemed payments made pursuant to clause (A) above in respect
of each Eurocurrency Loan shall be subject to indemnification by the Borrowers
pursuant to the provisions of Section 2.16 if the Increase Effective Date occurs
other than on the last day of the Interest Period relating thereto and breakage
costs result therefrom.

 

(iii) Notwithstanding the foregoing, an increase in the Commitments under any
Tranche (or in any Commitment of any Lender) or addition of an Augmenting Lender
shall become effective under this Section only if (A) on the date of such
increase, the conditions set forth in paragraph (f) of Section 4.01 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer of the Borrower
Agent, and (B) the Administrative Agent shall have received (with sufficient
copies for each of the Lenders) documents consistent with those delivered
pursuant to Section 4.03(b) in connection with the designation of a new
Borrowing Subsidiary as to the corporate power and authority of the applicable
Borrowers to borrow hereunder after giving effect to such increase.

 

(e) (i) The Borrower Agent may from time to time, by written notice to the
Administrative Agent, request that the total Commitments under either Tranche be
increased by an amount for each increased Tranche of not less than US$5,000,000,
and that simultaneous decreases be made to the Commitments under other Tranche
in amounts that will result in the aggregate amount of the Commitments under
both the Tranches remaining unchanged after giving effect to such increases and
decreases. Any such notice shall set forth the amount of the requested increase
or decrease in each Tranche and the date on which such adjustment is requested
to become effective (which shall be not less than 10 Business Days or more than
30 days after the date of such notice), and shall offer each Lender holding a
Commitment under any increasing Tranche the opportunity to increase its
Commitment in such Tranche by its Tranche Percentage of the proposed increased
amount. Each such Lender shall, by notice to the Borrower Agent and the
Administrative Agent given not more than 5 Business Days after the date of the
Borrower Agent’s notice, either agree to increase its applicable Commitment by
all or a portion of the offered amount (each Lender so agreeing being a “Tranche
Increasing Lender” with respect to such Tranche) or decline to increase its
applicable Commitment (and any Lender that does not deliver such a notice within
such period of 5 Business Days shall be deemed to have declined to increase its
Commitment) (each Lender so declining or deemed to have declined being a
“Tranche Non-Increasing Lender” with respect to such Tranche). In the event that
on the 5th Business Day after the Borrower Agent shall have delivered a notice
pursuant to the first sentence of this paragraph the Lenders shall not have
agreed pursuant to the preceding sentence to increase their Commitments under a
Tranche by an aggregate amount at least equal to the increase in the total
Commitments requested by the Borrower Agent, the Borrower Agent may arrange for
one or more banks or other financial institutions (any such bank or other
financial institution being called a “Tranche Augmenting Lender” with respect to
such Tranche), which may include any Lender, to extend Commitments in an
aggregate

 

45



--------------------------------------------------------------------------------

amount equal to the unsubscribed amount; provided that each Tranche Augmenting
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent, each Issuing Bank and the Swingline Lender (which
approvals shall not be unreasonably withheld) and the Credit Parties and each
Tranche Augmenting Lender shall execute all such documentation as the
Administrative Agent shall reasonably specify to evidence the Commitment of such
Tranche Augmenting Lender and/or its status as a Lender hereunder. Any increase
in the Commitments under any Tranche may be made in an amount less than the
increase requested by the Borrower Agent if the Borrower Agent is unable to
arrange for, or chooses not to arrange for, Tranche Augmenting Lenders. Not less
than three Business Days prior to the effective date (the “Tranche Increase
Effective Date”) of any increase (each a “Tranche Commitment Increase”) in the
total Commitments under any Tranche pursuant to this paragraph (e), the Borrower
Agent shall by written notice to the Administrative Agent confirm the decreases
(each a “Tranche Commitment Decrease”) to be made to the Commitments under the
other Tranches specified in the original notice given in respect of the proposed
adjustments or shall specify the Tranche Commitment Decreases to be made in lieu
thereof that will result in the aggregate amount of the Commitments under all
the Tranches remaining unchanged after giving effect to the Tranche Commitment
Increases and Tranche Commitment Decreases to be made on the Tranche Increase
Effective Date.

 

(ii) On any Tranche Increase Effective Date, (A) the aggregate principal amount
of the Revolving Loans outstanding under each Tranche under which a Tranche
Commitment Increase will become effective (the “Initial Tranche Loans” under
such Tranche) immediately prior to giving effect to the applicable Tranche
Commitment Increase on the Tranche Increase Effective Date shall be deemed to be
repaid, (B) after the effectiveness of the Tranche Commitment Increase, the
Borrowers holding Commitments under such Tranche shall be deemed to have made
new Borrowings (the “Subsequent Tranche Borrowings”) in an aggregate principal
amount equal to the aggregate principal amount of the Initial Tranche Loans
under such Tranche and of the types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03, (C) each Lender under such Tranche shall pay to the Applicable
Agent in same day funds an amount equal to the difference, if positive, between
(x) such Lender’s Tranche Percentage (calculated after giving effect to the
Tranche Commitment Increase) of the Subsequent Tranche Borrowings and (y) such
Lender’s Tranche Percentage (calculated without giving effect to the Tranche
Commitment Increase) of the Initial Tranche Loans, (D) after the Applicable
Agent receives the funds specified in clause (C) above, the Applicable Agent
shall pay to each Lender under such Tranche the portion of such funds that is
equal to the difference, if positive, between (1) such Lender’s Tranche
Percentage (calculated without giving effect to the Tranche Commitment Increase)
of the Initial Tranche Loans and (2) such Lender’s Tranche Percentage
(calculated after giving effect to the Tranche Commitment Increase) of the
amount of the Subsequent Tranche Borrowings, (E) each Tranche Non-Increasing
Lender, each Tranche Increasing Lender and each Tranche Augmenting Lender shall
be deemed to hold its Tranche Percentage of each Subsequent Borrowing (each
calculated after giving effect to the Tranche Commitment Increase) and (F) each
applicable Borrower shall pay each Tranche Increasing Lender and each Tranche
Non-Increasing Lender any and all accrued but unpaid interest on the Initial
Tranche

 

46



--------------------------------------------------------------------------------

Loans. The deemed payments made pursuant to clause (A) above in respect of each
Eurocurrency Loan shall be subject to indemnification by the Borrowers pursuant
to the provisions of Section 2.16 if the Tranche Increase Effective Date occurs
other than on the last day of the Interest Period relating thereto and breakage
costs result.

 

(iii) On the Tranche Increase Effective Date, each Tranche Commitment Decrease
shall be made ratably among the Lenders holding Commitments under the decreasing
Tranche in accordance with their respective Commitments under such Tranche.

 

(iv) Tranche Commitment Increases, Tranche Commitment Decreases and new
Commitments created pursuant to this Section 2.09(e) shall become effective on
the date specified in the original notice delivered by the Borrower Agent
pursuant to the first sentence of paragraph (e)(i) above.

 

(v) Notwithstanding the foregoing, an increase in the Commitments under any
Tranche (or in any Commitment of any Lender) or addition of a Tranche Augmenting
Lender shall become effective under this Section only if (A) the Borrower Agent
shall not have withdrawn its request under paragraph (e)(i) above by written
notice to the Administrative Agent at least three Business Days prior to the
Tranche Increase Effective Date, (B) on the date of such increase, the
conditions set forth in paragraph (f) of Section 4.01 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower Agent, and (C) the
Administrative Agent shall have received (with sufficient copies for each of the
Lenders) documents consistent with those delivered pursuant to Section 4.03(b)
in connection with the designation of a new Borrowing Subsidiary as to the
corporate power and authority of the applicable Borrowers to borrow hereunder
after giving effect to such increase.

 

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Applicable Agent for the account of
each Lender the unpaid principal amount of each Revolving Loan made by such
Lender on the Maturity Date, (ii) to the Applicable Agent for the account of
each Lender the unpaid principal amount of each Competitive Loan on the last day
of the Interest Period applicable to such Loan and (iii) to the Swingline Lender
the then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th day or the last day of a calendar month and that is at least one Business
Day after the day on which such Swingline Loan shall have been made.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the

 

47



--------------------------------------------------------------------------------

Interest Period, if any, applicable thereto, and (ii) the amounts of all sums
received by the Agents hereunder for the accounts of the Lenders and each
Lender’s share thereof. Each other Agent shall promptly provide the
Administrative Agent with all information needed to maintain such accounts in
respect of the Loans administered by such Agent.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of any Borrower to repay the Loans in accordance with the
terms of this Agreement.

 

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, each Borrower shall execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in substantially
the form attached hereto as Exhibit F. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (d) of this Section and payment of
any amounts required under Section 2.16; provided that the Borrowers shall not
have the right to prepay any Competitive Loan without the prior consent of the
Lender thereof.

 

(b) In the event and on each occasion that the sum of the aggregate Revolving
Credit Exposures and the aggregate Competitive Loan Exposures shall exceed the
aggregate Commitments, or the aggregate Revolving Credit Exposures under any
Tranche shall exceed the aggregate Commitments under such Tranche, then (i) on
the last day of any Interest Period applicable to any Eurocurrency Revolving
Borrowing, or to any Eurocurrency Revolving Borrowing of the applicable Tranche,
as the case may be, and (ii) on any other date in the event any ABR Revolving
Borrowing or Swingline Borrowing, or any ABR Revolving Borrowing or Swingline
Borrowing of the applicable Tranche, as the case may be, shall be outstanding,
the applicable Borrowers shall prepay such Revolving Borrowing or Swingline
Borrowing in an aggregate amount equal to the lesser of (A) the amount of such
Revolving Borrowing or Swingline Borrowing and (B) an amount sufficient to
eliminate such excess. If, on any Reset Date, the aggregate Revolving Credit
Exposures and the aggregate Competitive Loan Exposures shall exceed 105% of the
aggregate Commitments, or the aggregate Revolving Credit Exposures under any
Tranche shall exceed 105% of the aggregate Commitments under such Tranche, then
each applicable Borrower shall, not later than the next Business Day, prepay one
or more Revolving Borrowings or Swingline Borrowings in an aggregate amount
sufficient to eliminate such excess over 105%.

 

48



--------------------------------------------------------------------------------

(c) Prior to any optional or mandatory prepayment of Borrowings, the applicable
Borrower shall select the Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (d) below.

 

(d) The Borrower Agent or the applicable Borrower shall, to the extent
practicable, notify the Applicable Agent (and in the case of prepayment of a
Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy) of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing, not later than 11:00 a.m., Local Time, three Business Days
(or, if the date of prepayment shall be the last day of the Interest Period
applicable to such Borrowing, one Business Day) before the date of prepayment,
(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than
11:00 a.m., Local Time, on the Business Day of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

 

SECTION 2.12. Fees. (a) The Company and ASII agree, jointly and severally, to
pay to the Administrative Agent, in US Dollars, for the account of the office
(or Affiliate) of each Lender from which such Lender would make Loans to the
Company or ASII in US Dollars hereunder, a facility fee, which shall accrue at
the Applicable Rate on the daily amount of the Commitments of such Lender
(whether used or unused) during the period from and including the date of this
Agreement to but excluding the Maturity Date; provided that, if such Lender
shall continue to have any Revolving Credit Exposure after the Maturity Date,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the Maturity Date to but
excluding the date on which such Lender shall cease to have any Revolving Credit
Exposure. Accrued facility fees shall be payable in arrears on the last day of
March, June, September and December of each year, on any date prior to the
Maturity Date on which all the Commitments shall have terminated and on the
Maturity Date, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the Maturity Date shall be
payable on demand. All facility fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each US Tranche Lender a participation fee with respect to each such Lender’s

 

49



--------------------------------------------------------------------------------

participations in Letters of Credit, which fee shall accrue at the Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the date hereof to but excluding the later of the date on which
such Lender’s US Tranche Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily
aggregate amount of the LC Exposure attributable to Letters of Credit issued by
such Issuing Bank (in each case excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date
hereof to but excluding the later of the date of termination of the US Tranche
Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or the processing of drawings
thereunder. Participation fees and fronting fees accrued under this paragraph
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the date hereof; provided that
all such fees shall be payable on any date on which the US Tranche Commitments
shall terminate and any such fees accruing after the date on which the US
Tranche Commitments shall have terminated shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees payable
under this paragraph shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(c) Holdings, the Company and ASII agree to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between Holdings, the Company, ASII and the Administrative Agent.

 

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Person specified above for its own account or, in the
case of facility fees and participation fees paid to the Agents, for
distribution to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate.

 

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest (i) in
the case of a Eurocurrency Revolving Borrowing, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate or (ii) in
the case of a Eurocurrency Competitive Borrowing, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Borrowing.

 

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

 

50



--------------------------------------------------------------------------------

(d) Each Swingline Loan shall bear interest at the Swingline Base Rate for the
Interest Period in effect for such Borrowing plus 1.25% per annum.

 

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan or (ii) in the case of any other
amount, 2% per annum plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (e)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

 

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling and (ii) interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or, except in the case of Borrowings denominated in Sterling, 366 days
in a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or LIBO Rate shall be determined by the Applicable Agent,
and such determination shall be presumed correct in the absence of facts or
circumstances indicating that it has been made in error.

 

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

 

(a) the Applicable Agent determines (which determination shall be presumed
correct in the absence of facts or circumstances indicating that it has been
made in error) that adequate and reasonable means do not exist for ascertaining
the LIBO Rate for such Interest Period; or

 

(b) the Applicable Agent is advised by the Required Lenders (or, in the case of
a Eurocurrency Competitive Loan, the Lender that is required to make such Loan)
that the LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

 

51



--------------------------------------------------------------------------------

then the Applicable Agent shall give notice thereof to the Borrower Agent and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Applicable Agent notifies the Borrower Agent and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing in such
currency shall be ineffective, and such Borrowing shall be (A) if such Borrowing
is denominated in US Dollars, converted or continued on the last day of the
Interest Period applicable thereto to or as an ABR Borrowing, or (B) if such
Borrowing is denominated in any other currency, converted or continued on the
last day of the Interest Period applicable thereto to or as a Borrowing bearing
interest at such rate as the Lenders and the Borrower Agent may agree upon (or,
in the absence of such agreement, repaid as of the last day of the current
Interest Period applicable thereto), (ii) if any Borrowing Request requests a
Eurocurrency Revolving Borrowing, (A) if such proposed Borrowing is denominated
in US Dollars, such Borrowing shall be made as an ABR Borrowing, or (B) if such
proposed Borrowing is denominated in any Designated Foreign Currency, such
Borrowing Request shall be ineffective, and (iii) any request by a Borrower for
a Eurocurrency Competitive Borrowing denominated in such currency shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by a Borrower for Eurocurrency
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

 

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except to the extent any such reserve requirement is
reflected in the LIBO Rate) or any Issuing Bank; or

 

(ii) impose on any Lender or any Issuing Bank or the London interbank market or
any other market in which Loans of any currency and Type are funded any other
condition affecting this Agreement or Eurocurrency Loans or Fixed Rate Loans
made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender or such Issuing Bank such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, on a net after-tax basis for such additional costs
incurred or reduction suffered.

 

(b) If any Lender or any Issuing Bank determines in good faith that any Change
in Law regarding capital requirements has or would have the effect of reducing

 

52



--------------------------------------------------------------------------------

the rate of return on such Lender’s or such Issuing Bank’s capital or on the
capital of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

(c) If the cost to any Lender of making or maintaining any Loan to any Borrowing
Subsidiary incorporated in, or conducting business in, a jurisdiction outside
the United States, or to any Issuing Bank of participating in, issuing or
maintaining any Letter of Credit for the account of any such Borrowing
Subsidiary, is increased or the amount of any sum received or receivable by any
Lender or any Issuing Bank (or its applicable lending office) is reduced as a
result of any law, rule, regulation or action of a Governmental Authority in
such jurisdiction (other than through the imposition of any Excluded Tax or
other imposition expressly excluded from the yield protection or indemnity
provisions set forth herein) by an amount deemed in good faith by such Lender or
such Issuing Bank to be material, such Borrowing Subsidiary shall indemnify such
Lender or such Issuing Bank, as the case may be, for such increased cost or
reduction within 15 days after demand by such Lender or such Issuing Bank (with
a copy to the Administrative Agent).

 

(d) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a), (b) or (c) of this
Section and explaining in reasonable detail the method by which such amount or
amounts were determined, together with supporting documentation or computations,
shall be delivered to the Borrower Agent and shall be presumed correct in the
absence of facts or circumstances indicating that the determinations reflected
therein have been made in error. The Borrowers shall pay such Lender or such
Issuing Bank the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.

 

(e) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 120 days prior to the date that such Lender or such Issuing Bank notifies
the Borrower Agent of the Change in Law or other event or circumstance giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law or other event or circumstance giving rise to such increased costs
or reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

53



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law or other event or circumstance that would
otherwise entitle it to such compensation shall have been publicly announced
prior to submission of the Competitive Bid pursuant to which such Loan was made.

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(d) and is revoked in accordance therewith), (d) the failure
to borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan, or (e) the assignment of any Eurocurrency Loan or Fixed Rate Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Agent pursuant to Section 2.19 or the CAM Exchange,
then, in any such event, the applicable Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
eurocurrency market or bill rate market, as applicable. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, together with supporting documentation or
computations, shall be delivered to the applicable Borrower or to the Borrower
Agent and shall be presumed correct in the absence of facts or circumstances
indicating that the determinations reflected therein have been made in error.
The applicable Borrower shall pay such Lender the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.

 

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Credit Party hereunder or under any other Credit Document shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if any Credit Party shall be required to deduct any
Indemnified Taxes or Other Taxes from any such payment, then (i) the sum payable
shall be increased as necessary so that after making all required deductions of
Indemnified Taxes or Other Taxes (including deductions applicable to additional
sums payable under this Section) the

 

54



--------------------------------------------------------------------------------

Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrowers will cause such Credit Party to make such deductions and (iii) the
Borrowers will pay or cause such Credit Party to pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

 

(b) In addition, the Borrowers shall pay any Other Taxes required to be paid by
them to the relevant Governmental Authority in accordance with applicable law.

 

(c) The Borrowers shall indemnify each Agent, each Issuing Bank and each Lender,
within 10 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by such Agent, such Issuing Bank or
such Lender on or with respect to any payment by or on account of any obligation
of any Credit Party hereunder or under any other Credit Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the amount and nature of such payment or liability shall be
delivered to the Borrower Agent by a Lender or an Issuing Bank, or by an Agent
on its own behalf or on behalf of a Lender or an Issuing Bank and shall be
presumed correct in the absence of facts or circumstances indicating that the
determinations reflected therein have been made in error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Credit Party to a Governmental Authority, the Borrower Agent shall deliver
to the Applicable Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Applicable Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower Agent (with a copy
to the Applicable Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower Agent as will permit such payments to be
made without withholding or at a reduced rate, provided, in the case of any
exemption or reduction available under the laws of a jurisdiction other than the
United States, the United Kingdom or, in the case of any Belgian Tranche Lender,
Belgium, that such Foreign Lender has received written notice from the Borrower
Agent advising it of the availability of such exemption or reduction and
containing all applicable documentation.

 

(f) If an Agent, an Issuing Bank or a Lender determines in good faith that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant

 

55



--------------------------------------------------------------------------------

to this Section 2.17, it shall pay over such refund to the Borrower Agent (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrowers under this Section 2.17 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Agent,
such Issuing Bank or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, that the Borrowers, upon the request of such Agent, such Issuing Bank
or such Lender, agree to repay the amount paid over to the Borrower Agent (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority not resulting from the negligence of such Agent, Issuing Bank or
Lender) to such Agent, such Issuing Bank or such Lender in the event such Agent,
such Issuing Bank or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require any
Agent, any Issuing Bank or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to any
Credit Party or any other Person.

 

(g) On the date it becomes a Lender hereunder, (i) each Lender will designate a
US Lending Office, (ii) each US Tranche Lender will also designate a UK Lending
Office and (iii) each Belgian Tranche Lender will also designate a Belgian
Lending Office, in each case for the Loans to be made by it such that, on such
date, it will not be liable for any withholding tax referred to in clause (c),
(d) or (e), as applicable, of the definition of “Excluded Taxes” in Article I
(other than any withholding tax that is not an Excluded Tax under the proviso to
such definition).

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Credit Document (whether of principal, interest or fees, or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Applicable Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Applicable Agent to the applicable account specified on
Schedule 2.18 for the account of the applicable Lenders or, in any such case, to
such other account as the Applicable Agent shall from time to time specify in a
notice delivered to the Borrower Agent; provided that payments to be made to an
Issuing Bank or the Swingline Lender as expressly provided herein and payments
pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the
Persons entitled thereto. The Applicable Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment under any Credit
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of principal or interest in respect of
any Loan or LC Disbursement (or of any breakage indemnity in respect of any
Loan) shall be made in the currency of such Loan or LC Disbursement; all other
payments hereunder and under each other Credit Document shall be made in US
Dollars, except as otherwise expressly provided. Any payment required to be made
by an Agent

 

56



--------------------------------------------------------------------------------

hereunder shall be deemed to have been made by the time required if such Agent
shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by such Agent to make such payment. Any
amount payable by any Agent to one or more Lenders in the national currency of a
member state of the European Union that has adopted the Euro as its lawful
currency shall be paid in Euro.

 

(b) If at any time insufficient funds are received by and available to any Agent
from any Borrower to pay fully all amounts of principal, interest, unreimbursed
LC Disbursements and fees then due from such Borrower hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due from
such Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due from such Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans or participations in LC Disbursements or
Swingline Loans and accrued interest thereon under any Tranche than the
proportion received by any other Lender under such Tranche, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans or participations in LC Disbursements or
Swingline Loans, as applicable, of other Lenders under such Tranche to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders under such Tranche ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans or
participations in LC Disbursements or Swingline Loans under such Tranche;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements or Swingline Loans to any
assignee or participant, other than to Holdings or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.

 

(d) Unless any Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to such Agent for the account of
any Lenders or an Issuing Bank hereunder that the applicable Borrower will not
make

 

57



--------------------------------------------------------------------------------

such payment, such Agent may assume that such Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to such Lenders or such Issuing Bank, as applicable, the amount due.
In such event, if such Borrower has not in fact made such payment, then each of
the Lenders and each Issuing Bank severally agrees to repay to the Applicable
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank, as applicable, with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
such Agent, at a rate determined by such Agent in accordance with banking
industry rules on interbank compensation.

 

(e) If any Lender or any Issuing Bank, as applicable, shall fail to make any
payment required to be made by it pursuant to Section 2.07(b) or paragraph (d)
of this Section 2.18, then the Applicable Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by such Agent for the account of such Lender or Issuing Bank, as
applicable, to satisfy such Lender’s or Issuing Bank’s obligations under such
Sections until all such unsatisfied obligations are fully paid.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or 2.21, then such Lender shall
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.15, 2.17 or 2.21, as the case may
be, in the future and (ii) in the reasonable judgment of such Lender, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or 2.21, or if
any Lender defaults in its obligation to fund Loans hereunder, then the Borrower
Agent may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower Agent shall have
received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, each Issuing Bank and the Swingline
Lender), which consent shall not unreasonably be withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans (other than Competitive Loans) and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the

 

58



--------------------------------------------------------------------------------

extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17 or 2.21, such assignment
will result in a reduction in such compensation or payments. Nothing in this
Section shall limit any right or remedy that any Borrower may otherwise have
against any Lender.

 

SECTION 2.20. Borrowing Subsidiaries. On or after the Effective Date, the
Borrower Agent (a) may designate any subsidiary of the Company, Holdings or ASII
as a Borrowing Subsidiary and (b) may also designate any subsidiary of the
Company or ASII that is incorporated or otherwise organized under the laws of
Belgium as a Belgian Borrowing Subsidiary, as applicable, by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and Holdings, and upon such delivery such Subsidiary shall for all
purposes of this Agreement be a party to and a Borrowing Subsidiary and, if
applicable, a Belgian Borrowing Subsidiary, under this Agreement. Upon the
execution by the Borrower Agent and delivery to the Administrative Agent of a
Borrowing Subsidiary Termination with respect to any Borrowing Subsidiary, such
Subsidiary shall cease to be a Borrowing Subsidiary and, if applicable, a
Belgian Borrowing Subsidiary; provided that no Borrowing Subsidiary Termination
will become effective as to any Borrowing Subsidiary (other than to terminate
its right to make further Borrowings or to obtain further Letters of Credit
under this Agreement) at a time when any principal of or interest on any Loan to
such Borrowing Subsidiary or any Letter of Credit issued for the account of such
Borrowing Subsidiary shall be outstanding hereunder, unless the obligations of
such Borrowing Subsidiary in respect of such Loan or Letter of Credit shall have
been assumed by another Borrower. In the event that any Borrowing Subsidiary
shall cease to be a Subsidiary, the Borrower Agent will promptly execute and
deliver to the Administrative Agent a Borrowing Subsidiary Termination
terminating its status as a Borrowing Subsidiary and, if applicable, a Belgian
Borrowing Subsidiary, subject to the proviso in the immediately preceding
sentence. Promptly following receipt of any Borrowing Subsidiary Agreement or
Borrowing Subsidiary Termination, the Administrative Agent shall send a copy
thereof to each Lender.

 

SECTION 2.21. Additional Reserve Costs. (a) If and so long as any Lender is
required after the date hereof to make special deposits with the Bank of
England, to maintain reserve asset ratios or to pay fees, in each case in
respect of such Lender’s Eurocurrency Loans in any Designated Foreign Currency,
such Lender may require the relevant Borrower to pay, contemporaneously with
each payment of interest on each of such Loans, additional interest on such Loan
at a rate per annum equal to the Mandatory Costs Rate calculated in accordance
with the formula and in the manner set forth in Exhibit C hereto.

 

(b) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the Board or by European Central Bank
or the European System of Central Banks, but excluding requirements reflected in
the Mandatory Costs Rate) in respect of any of such Lender’s Eurocurrency Loans,
such

 

59



--------------------------------------------------------------------------------

Lender may require the relevant Borrower to pay, contemporaneously with each
payment of interest on each of such Lender’s Eurocurrency Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such Loan.

 

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the relevant Lender, which determination shall be presumed correct
in the absence of facts or circumstances indicating that it has been made in
error, and notified to the relevant Borrower (with a copy to the Applicable
Agent) at least five Business Days before each date on which interest is payable
for the relevant Loan, and such additional interest so notified to the relevant
Borrower by such Lender shall be payable to the Applicable Agent for the account
of such Lender on each date on which interest is payable for such Loan.

 

SECTION 2.22. Redenomination of Certain Designated Foreign Currencies. (a) Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b) Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of any
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the date hereof shall, immediately upon such adoption, be replaced by
references to such minimum amounts (or integral multiples thereof) as shall be
specified herein with respect to Borrowings denominated in Euro.

 

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent and the Borrower Agent, acting
jointly, may from time to time specify to be appropriate to reflect the adoption
of the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

60



--------------------------------------------------------------------------------

ARTICLE III

 

Representations and Warranties

 

Holdings represents and warrants to the Lenders as to itself and each
Subsidiary, and the Company, ASII and each other Borrowing Subsidiary represents
and warrants to the Lenders as to itself and its subsidiaries, as follows (it
being understood that each reference in this Article III to the Credit Parties
shall include, on any date as of which the representations and warranties set
forth herein are made or deemed made, only those Persons that are Credit Parties
on such date):

 

SECTION 3.01. Organization and Qualification. Each Credit Party and each
Material Subsidiary is duly organized, validly existing and in good standing (to
the extent such concept is relevant to such Person in its jurisdiction of
organization) under the laws of the jurisdiction of its organization, has full
and adequate corporate power to carry on its business as now conducted and is
duly licensed or qualified and, to the extent relevant, in good standing in each
jurisdiction in which the nature of the business transacted by it or the nature
of the Property owned or leased by it makes such licensing or qualification
necessary, except where such failure to be so licensed or qualified and in good
standing does not constitute and would not result in a Material Adverse Effect.

 

SECTION 3.02. Corporate Authority and Validity of Obligations. Each Credit Party
has the corporate, company or partnership power and authority to consummate the
Transactions, to enter into this Agreement and each other Credit Document to
which it is a party, to make the Borrowings to be made by it hereunder, to issue
its notes in evidence thereof and to perform all its obligations hereunder and
under each other Credit Document to which it is a party. The execution, delivery
and performance of this Agreement and the other Credit Documents have been duly
authorized by all necessary corporate, company or partnership action of the
Credit Parties, and this Agreement and the other Credit Documents constitute
valid and binding obligations of the Credit Parties, enforceable in accordance
with their terms, subject to bankruptcy, insolvency and similar laws affecting
the enforcement of creditors’ rights generally and to general principles of
equity. None of this Agreement, any other Credit Document or the Transactions
(i) will contravene any charter or by-law provision of any Credit Party, (ii)
will contravene any provision of law or of any regulation or order of any
Governmental Authority or any judgment, or any material covenant, indenture or
agreement of or affecting any Credit Party or a substantial portion of the
Properties of any Credit Party where such contravention referred to in this
clause (ii) would reasonably be expected to result in a Material Adverse Effect
or to affect materially and adversely the rights or interests of any Agent,
Issuing Bank or Lender, or (iii) result in the creation of any Lien upon any
material Property or asset of any Credit Party or Subsidiary.

 

SECTION 3.03. Margin Stock. None of Holdings, any other Credit Party or any
other Material Subsidiary is engaged principally, or as one of its primary
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and neither the proceeds of any Loan nor any Letter of
Credit will be used in a manner that violates any provision of Regulation U or X
of the Board.

 

61



--------------------------------------------------------------------------------

SECTION 3.04. Financial Reports. The consolidated balance sheet of Holdings and
the Subsidiaries and the related consolidated statements of earnings,
shareholders’ equity and cash flows of the Company and the Subsidiaries and
accompanying notes thereto (i) as at December 31, 2004, and for the year then
ended, which financial statements are accompanied by the report of Ernst & Young
LLP, and (ii) as at March 31, 2005, and for the fiscal quarter then ended,
certified by Holdings through its Chief Financial Officer, heretofore furnished
to the Administrative Agent, fairly present in all material respects the
consolidated financial condition of Holdings and the Subsidiaries as at such
dates and their consolidated results of operations, shareholders’ equity and
cash flows for the periods then ended in conformity with GAAP, subject to
year-end adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

 

SECTION 3.05. No Material Adverse Effect. Since December 31, 2004, there has not
occurred or become known any Material Adverse Effect.

 

SECTION 3.06. Litigation. There is no litigation or governmental proceeding
pending, or to the knowledge of Holdings or any Material Subsidiary threatened,
against Holdings or any Material Subsidiary which if adversely determined could
(a) impair the validity or enforceability of, or materially impair the ability
of Holdings or any other Credit Party to perform its obligations under, this
Agreement or any other Credit Document or (b) except as disclosed on Schedule
3.06 or in Holdings’s reports on Form 10-K and 10-Q filed with the SEC through
March 31, 2005, result in any Material Adverse Effect.

 

SECTION 3.07. Tax Returns. Holdings has filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which Holdings has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.08. Approvals. No authorization, consent, license, exemption, filing
or registration with any court or governmental department, agency or
instrumentality, or any other Person, is necessary to the consummation of the
Transactions or the valid execution, delivery or performance by any Credit Party
of this Agreement or any other Credit Document except for those obtained on or
before the Effective Date or those the failure of which to obtain would not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.09. ERISA. Holdings and each Subsidiary is in compliance in all
material respects with the Employee Retirement Income Security Act of 1974
(“ERISA”) to the extent applicable to it and has received no notice to the
contrary from the Pension Benefit Guaranty Corporation or any successor thereto
(“PBGC”) or any other governmental entity or agency. No condition exists or
event or transaction has occurred under or relating to any Plan which could
reasonably be expected to result in the incurrence by Holdings or any Subsidiary
of any material liability, fine or penalty.

 

62



--------------------------------------------------------------------------------

Neither Holdings nor any Subsidiary has any contingent liability for any
post-retirement benefits under a Welfare Plan that would reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 3.10. Environmental Matters. Except as set forth on Schedule 3.10, and
except with respect to any other matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, none of
Holdings and the Material Subsidiaries (a) has failed to comply with any
Environmental Laws or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Laws, (b) has become subject to
any liability under any Environmental Laws, (c) has received written notice of
any claim with respect to any Environmental Laws or (d) knows of any basis for
any liability under any Environmental Laws.

 

SECTION 3.11. Properties. (a) Holdings and each Material Subsidiary has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, subject only to Liens permitted by Section 6.01 and
except for defects in title or property the absence of which would not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect.

 

(b) Holdings and each Material Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by it does not infringe upon the
rights of any other Person, except for any such defects in ownership or license
rights or other infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.12. Compliance with Laws. Holdings and each Material Subsidiary is in
compliance with all laws, regulations and orders of each Governmental Authority
applicable to it or its property, except where the failure to be in compliance,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.13. Investment and Holding Company Status. None of Holdings and its
Subsidiaries is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

 

SECTION 3.14. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
in writing by or on behalf of Holdings or any Subsidiary to any Agent, Issuing
Bank or Lender in connection with the negotiation of this Agreement or any other
Credit Document or delivered hereunder or thereunder, as of the date furnished
and taken together with all other information so furnished or included in
reports filed by Holdings with the SEC on or prior to such date, contained or
will contain any material misstatement of fact or omitted or will omit to state
any material fact necessary to make

 

63



--------------------------------------------------------------------------------

the statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, each of Holdings, the Company, ASII and each other
Borrowing Subsidiary, as applicable, represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at such
time.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans, and
of the Issuing Banks to issue Letters of Credit, hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto or to any other Credit Document either (i) a counterpart of this
Agreement or such Credit Document signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement or such Credit
Document) that such party has signed a counterpart of this Agreement or such
Credit Document.

 

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Banks, the Swingline Lender
and the Lenders and dated the Effective Date) of each of (i) Mary Elizabeth
Gustafsson, General Counsel of the Company, substantially in the form of Exhibit
D-1 hereto, (ii) McDermott Will & Emery LLP, counsel for the Borrowers,
substantially in the form of Exhibit D-2 hereto and (iii) DeWolf & Partners,
Belgian counsel for the Belgian Borrowing Subsidiaries, in such form as shall be
acceptable to the Administrative Agent. Each Credit Party hereby requests such
counsel to deliver such opinions.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing (to the extent such concept is
relevant to such Person in its jurisdiction of organization) of each Credit
Party (other than any Credit Party that is a Non-US Subsidiary, to the extent
such matters are covered by legal opinions referred to in (b) above) and the
authorization of the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of Holdings, the Company and ASII, confirming compliance with the
conditions set forth in paragraphs (f) and (g) of this Section 4.01 and
paragraph (b) of Section 4.02.

 

64



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by Holdings or the Borrowers hereunder.

 

(f) The representations and warranties of the Credit Parties set forth in
Article III shall be true and correct in all material respects (except that any
representation given as of a particular date shall be true and correct in all
material respects as of such date) and no Default shall have occurred and be
continuing.

 

(g) The Existing Credit Agreement shall have been terminated and all amounts
outstanding or accrued for the accounts of or otherwise owed to the lenders
thereunder shall have been paid in full.

 

(h) The Administrative Agent, each Issuing Bank and each Lender shall have
received each financial statement or report referred to in Section 3.04.

 

The Administrative Agent shall notify the Credit Parties, the Lenders and the
Issuing Banks of the Effective Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the obligations of the Lenders hereunder
shall not become effective unless each of the foregoing conditions shall have
been satisfied (or waived pursuant to Section 10.02) at or prior to 5:00 p.m.,
New York City time, on July 31, 2005 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).

 

SECTION 4.02. Each Borrowing. The obligation of each Lender to make Loans, and
of the Issuing Banks to issue, increase or extend Letters of Credit, as part of
each Credit Event that increases any Revolving Credit Exposure or the
Competitive Loan Exposure of any Lender is subject to the satisfaction or waiver
of the following conditions (which conditions, insofar as they apply to any
Competitive Loan, may be waived by the Lender that is to make such Competitive
Loan):

 

(a) The representations and warranties of the Credit Parties set forth in
Article III (other than those set forth in Sections 3.05 and 3.06) shall be true
and correct in all material respects on and as of the date of such Credit Event
(except to the extent such representations and warranties by their terms relate
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date).

 

(b) At the time of and immediately after giving effect to such Credit Event, no
Default shall have occurred and be continuing.

 

Each Credit Event that increases any Revolving Credit Exposure or the
Competitive Loan Exposure of any Lender shall be deemed to constitute a
representation and warranty by Holdings and each Borrower on the date thereof as
to the matters specified in paragraphs (a) and (b) of this Section.

 

65



--------------------------------------------------------------------------------

SECTION 4.03. Initial Borrowing by each Borrowing Subsidiary. The obligation of
each Lender to make Loans to or issue Letters of Credit for the account of any
Borrowing Subsidiary is subject to the satisfaction (or waiver in accordance
with Section 10.02) of the following conditions:

 

(a) The Administrative Agent (or its counsel) shall have received such Borrowing
Subsidiary’s Borrowing Subsidiary Agreement, duly executed by all parties
thereto.

 

(b) The Administrative Agent shall have received (i) a certificate of the
secretary or assistant secretary of such Borrowing Subsidiary containing (A)
copies of the certificate of incorporation and by-laws or other organizational
documents of such Borrowing Subsidiary, certified to be complete and correct
copies thereof; (B) a copy of the resolutions authorizing the Transactions
insofar as they relate to such Borrowing Subsidiary, certified to be complete,
correct and in full force and effect; (C) certification as to the incumbency and
signatures of the officers signing the applicable Borrowing Subsidiary
Agreement; and (D) evidence of the incumbency of such secretary or assistant
secretary; (ii) evidence of the existence and good standing (to the extent such
concept is relevant to such Borrowing Subsidiary in its jurisdiction of
organization) of such Borrowing Subsidiary; and (iii) to the extent requested by
the Administrative Agent, opinions of counsel, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
all Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, each of Holdings, the Company and ASII,
and each Borrowing Subsidiary covenants and agrees with the Lenders (but, in the
case of each Borrowing Subsidiary, only as to such Borrowing Subsidiary and its
own subsidiaries), that:

 

SECTION 5.01. Corporate Existence. Holdings, the Company, ASII and each
Borrowing Subsidiary will, and will cause each other Material Subsidiary to,
preserve and maintain its corporate existence, subject to the provisions of
Section 6.03.

 

SECTION 5.02. Maintenance of Properties. Holdings will, and will cause each
Subsidiary to, maintain, preserve and keep its Properties necessary to the
proper conduct of its business in reasonably good repair, working order and
condition (ordinary wear and tear and damage by casualty excepted) and will from
time to time make all necessary repairs, renewals, replacements, additions and
betterments thereto so that at all times such Property shall be reasonably
preserved and maintained, except, in each case, to the extent that the failure
to do so could not reasonably be expected to result in a

 

66



--------------------------------------------------------------------------------

Material Adverse Effect; provided, however, that nothing in this Section 5.02
shall prevent Holdings or a Subsidiary from discontinuing the operation or
maintenance of any such Property if such discontinuance is, in the judgment of
Holdings, desirable in the conduct of its business or the business of the
Subsidiary.

 

SECTION 5.03. Taxes. Holdings will duly pay and discharge, and will cause each
Subsidiary to pay and discharge, all material taxes, rates, assessments, fees
and governmental charges upon or against Holdings or such Subsidiary or against
their respective Property, in each case before the same become delinquent and
before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith and by appropriate proceedings and adequate
reserves under GAAP are provided therefor.

 

SECTION 5.04. Insurance. Holdings will insure, and keep insured, and will cause
each Subsidiary to insure, and keep insured, with reputable insurance companies,
such of its insurable Property as is of a character usually insured by companies
similarly situated and operating like Property to the extent insurance is
available on commercially reasonable terms. To the extent usually insured
(subject to self-insured retentions) by companies similarly situated and
conducting similar businesses, and to the extent insurance is available on
commercially reasonable terms, Holdings will also insure, and cause each
Subsidiary to insure, employers’ and public and product liability risks with
reputable insurance companies.

 

SECTION 5.05. Financial Reports and Other Information. Holdings will, and will
cause each Subsidiary to, maintain a standard system of accounting substantially
in accordance with GAAP and will furnish to the Lenders and their respective
duly authorized representatives such information respecting the business and
financial condition of Holdings and the Subsidiaries as they may reasonably
request; and without any request will furnish to the Administrative Agent, which
will make available by means of electronic posting to each Lender:

 

(a) within 15 days of each date Holdings is required to file a report on Form
10-K for any fiscal year with the SEC, its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b) within 15 days of each date Holdings is required to file a report on Form
10-Q for any fiscal quarter with the Securities and Exchange Commission, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then

 

67



--------------------------------------------------------------------------------

elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of Holdings (i) certifying as to
whether a Default has occurred since the date of the most recent certificate
delivered under this paragraph and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.05 and 6.06 and setting forth in reasonable detail
computations of the ratio of Consolidated Total Debt to Consolidated EBITDA, the
ratio of Consolidated Free Cash Flow to Consolidated Interest Expense and
Consolidated Net Tangible Assets and (iii) stating whether any change in GAAP or
in the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

(d) concurrently with the delivery of financial statements for any fiscal year
under clause (a) above, to the extent provided to the SEC on Form 10-K for such
fiscal year, (i) the consolidating balance sheet as of the end of such fiscal
year provided to the SEC on Form 10-K and (ii) the related consolidating
statements of income and retained earnings and cash flows for such fiscal year
provided to the SEC on Form 10-K;

 

(e) concurrently with the delivery of financial statements for any fiscal
quarter under clause (b) above, to the extent provided to the SEC on Form 10-Q
for such fiscal quarter, (i) the consolidating balance sheet as of the end of
such fiscal year provided to the SEC on Form 10-Q and (ii) the related
consolidating statements of income and retained earnings and cash flows for such
fiscal quarter provided to the SEC on Form 10-Q;

 

(f) promptly after the same become publicly available, copies of all periodic
and other reports (including all reports on Form 10-K, Form 10-Q and Form 8-K),
proxy statements and other materials filed by Holdings or any Subsidiary with
the SEC, or any Governmental Authority succeeding to any or all of the functions
of said Commission, or with any national securities exchange, or distributed by
Holdings to its shareholders generally, as the case may be;

 

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent, any Issuing Bank or any Lender acting through the
Administrative Agent may reasonably request;

 

68



--------------------------------------------------------------------------------

(h) prompt written notice (including a description in reasonable detail) of (i)
the occurrence of any Default; (ii) the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
Holdings, any Subsidiary or any Affiliate thereof that could reasonably be
expected to result in a Material Adverse Effect; (iii) the occurrence of any
“prohibited transaction” (as defined in ERISA) that would reasonably be expected
to result in a Material Adverse Effect and (iv) any other development that
results in, or would reasonably be expected to result in, a Material Adverse
Effect. Each notice delivered under this paragraph shall be accompanied by a
statement of a Financial Officer or other executive officer of Holdings setting
forth a summary in reasonable detail of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto; and

 

(i) within five Business Days after Holdings or the Company has knowledge
thereof, notice of any change to any Index Rating by S&P or Moody’s.

 

Information required to be delivered pursuant to the clauses above shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted on the
Company’s website on the Internet at http://www.americanstandard.com (or such
other address as the Company shall provide to the Lenders) or by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov (and a confirming electronic
correspondence shall have been delivered or caused to be delivered to the
Administrative Agent and each Lender providing notice of such posting or
availability).

 

Each of the financial statements furnished to the Lenders pursuant to
subsections (a) and (b) of this Section 5.05 shall be accompanied by a
compliance certificate in substantially the form of Exhibit E signed by a
Financial Officer of Holdings.

 

SECTION 5.06. Books and Records; Inspection Rights. Holdings will, and will
cause each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all on reasonable terms and conditions and during
normal business hours.

 

SECTION 5.07. Compliance with Laws. Holdings will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of each
Governmental Authority applicable to it or its property, including all
Environmental Laws, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

69



--------------------------------------------------------------------------------

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
all Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, each of Holdings, the Company and ASII,
and each Borrowing Subsidiary, covenants and agrees with the Lenders (but, in
the case of each Borrowing Subsidiary, only as to such Borrowing Subsidiary and
its own subsidiaries), that none of Holdings or any Subsidiary will:

 

SECTION 6.01. Liens. Directly or indirectly create, incur, assume or permit to
exist any Lien securing Indebtedness upon or with respect to any of its property
or assets, whether now owned or hereafter acquired, except:

 

(a) Permitted Encumbrances;

 

(b) Liens created under this Agreement;

 

(c) Liens existing on the date hereof and set forth on Schedule 6.01 and any
replacements thereof; provided that (i) no such Lien shall apply to any other
property or assets of Holdings or any Subsidiary other than improvements and
accessions to the subject assets and proceeds thereof and (ii) no such Lien
shall secure obligations other than those which it secured on the date hereof
and permitted extensions, renewals and replacements thereof;

 

(d) Liens on assets existing at the time such assets are acquired by Holdings or
a Subsidiary and any replacements thereof; provided that (i) no such Lien is
created in contemplation of or in connection with such acquisition, (ii) no such
Lien shall apply to any other property or assets of Holdings or any Subsidiary
other than improvements and accessions to the subject assets and proceeds
thereof and (iii) no such Lien shall secure obligations other than those which
it secures on the date of such acquisition and permitted extensions, renewals
and replacements thereof;

 

(e) Liens on assets of any Person at the time such Person becomes a Subsidiary
and any replacements thereof; provided that (i) no such Lien is created in
contemplation of or in connection with such Person becoming a Subsidiary, (ii)
no such Lien shall apply to any other property or assets of Holdings or any
Subsidiary other than improvements and accessions to the subject assets and
proceeds thereof and (iii) no such Lien shall secure obligations other than
those which it secures on the date such Person becomes a Subsidiary and
permitted extensions, renewals and replacements thereof;

 

(f) Liens securing Indebtedness incurred to finance the purchase, of property,
plant or equipment acquired after the date hereof to the extent such Liens
attach only to such property, plant or equipment and improvements and

 

70



--------------------------------------------------------------------------------

accretions thereto and are created at the time of or within 180 days after the
acquisition of such property, plant, equipment, improvements or accretions, as
the case may be, and any replacements thereof; provided that no such Lien shall
apply to any other property or assets of Holdings or any Subsidiary other than
improvements and accessions to the subject property or assets and proceeds
thereof;

 

(g) customary Liens arising from or created in connection with the issuance of
trade letters of credit for the account of the Company or any Subsidiary
supporting obligations not constituting Indebtedness; provided that such Liens
encumber only the raw materials, inventory, machinery or equipment in connection
with the purchase of which such letters of credit are issued;

 

(h) Liens on assets associated with sales offices purchased from third parties
by Holdings or the Subsidiaries and securing Indebtedness of Holdings or the
Subsidiaries issued as consideration for such purchases;

 

(i) Liens on assets of Subsidiaries securing obligations owed to Holdings or one
or more other Subsidiaries (other than Liens existing or deemed to exist in
connection with Securitization Transactions); provided that no such Lien shall
be created in favor of any person other than Holdings or a Subsidiary;

 

(j) to the extent such transactions are not structured as true sales of accounts
receivable, Liens existing or deemed to exist in connection with (i) Existing
Receivables Programs in an aggregate amount not greater than the aggregate
amount (i.e., the greater of the commitment amount and the outstanding amount
thereunder) of the Existing Receivables Programs as of the Effective Date, and
(ii) other Securitization Transactions in an aggregate amount not greater at any
time than US$250,000,000;

 

(k) to the extent such transactions are not structured as true sales of accounts
receivable, Liens existing or deemed to exist in connection with Securitization
Transactions (other than the Existing Receivables Programs permitted under
clause (i) of paragraph (j) above) in an aggregate amount greater than
$250,000,000; provided, that, to the extent such Liens are not permitted under
paragraph (l) below, at the time of any such creation or deemed creation of a
Lien, the Commitments shall be reduced pursuant to Section 2.09(b), and any
outstanding Loans shall be prepaid pursuant to Section 2.11(a), in an amount
equal to such excess;

 

(l) Liens securing or deemed to exist in connection with Indebtedness in an
aggregate principal amount that, taken together with the aggregate Subsidiary
Indebtedness and preferred stock or other preferred equity securities permitted
under Section 6.02(i), does not exceed the greater of US$250,000,000 and 15% of
Consolidated Net Tangible Assets as of the end of the most recent fiscal quarter
for which financial statements have been delivered pursuant to Section 5.04(a)
or (b); and

 

71



--------------------------------------------------------------------------------

(m) Liens securing judgments entered against Holdings or the Subsidiaries so
long as such judgments have not resulted in Events of Default under Section
7.01(i).

 

SECTION 6.02. Subsidiary Indebtedness. Permit any Subsidiary (other than the
Company or ASII) to Incur any Indebtedness or to issue any preferred stock or
other preferred equity securities except:

 

(a) the Obligations;

 

(b) Indebtedness existing on the date hereof and set forth on Schedule 6.02 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof;

 

(c) Indebtedness, preferred stock or preferred equity securities of Subsidiaries
existing at the time they become Subsidiaries and not incurred in contemplation
of their becoming Subsidiaries;

 

(d) Indebtedness (or preferred stock or preferred equity securities)
representing the purchase price, or incurred to finance the purchase, of
property, plant or equipment acquired after the date hereof or secured by a Lien
on any such property, plant or equipment prior to the acquisition thereof to the
extent such Lien attaches only to such property, plant or equipment and
improvements and accretions thereto;

 

(e) Indebtedness owed to Holdings or one or more other Subsidiaries (or
preferred stock or preferred equity securities; provided that such preferred
stock or preferred equity securities are owned by Holdings or one or more
Subsidiaries); provided that no Lien on any such Indebtedness (or preferred
stock or preferred equity securities) shall be created in favor of any person
other than Holdings or a Subsidiary;

 

(f) Indebtedness deemed to exist as a result of Securitization Transactions
permitted under clauses (j) and (k) of Section 6.01;

 

(g) Indebtedness in connection with overdrafts, in the ordinary course of
business, under Cash Pooling Arrangements;

 

(h) Indebtedness, preferred stock or other preferred equity securities of any
Non-US Subsidiary, including any extensions, renewals and replacements of any
such Indebtedness that do not result in an earlier maturity date or decreased
weighted average life thereof, in an aggregate amount not to exceed $250,000,000
at any time outstanding; and

 

(i) other Indebtedness that, taken together with the aggregate Indebtedness
secured by Liens permitted under Section 6.01(k), does not exceed the greater of
US$250,000,000 and 15% of Consolidated Net Tangible Assets as of the end of the
most recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.04(a) or (b).

 

72



--------------------------------------------------------------------------------

SECTION 6.03. Fundamental Changes. (a) In the case of Holdings or any Material
Subsidiary, merge with or into or consolidate with any other Person, or
liquidate or dissolve, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of related transactions) all or substantially all of
the consolidated assets of Holdings and the Subsidiaries (whether now owned or
hereafter acquired and whether directly or through any merger or consolidation
of, or any issuance, sale, transfer, lease or other disposition of equity
interests in, any Subsidiary) except that if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing,
(i) any Person may merge into Holdings in a transaction in which Holdings is the
surviving corporation, (ii) any Person (other than the Company or ASII) may
merge into any Subsidiary in a transaction in which the surviving entity is a
Subsidiary, (iii) the Company or ASII may merge into any Subsidiary in a
transaction in which the surviving entity assumes the Obligations of the Company
or ASII, as the case may be, under the Credit Agreement, (iv) any Subsidiary
(other than the Company or ASII) may liquidate or dissolve if Holdings
determines in good faith that such liquidation or dissolution is in the best
interests of Holdings and the Subsidiaries and is not materially disadvantageous
to the Lenders and (v) any sale of assets (or stock of a Subsidiary) permitted
hereunder may be effected through the merger or consolidation of one or more
Material Subsidiaries (other than the Company, ASII or any Borrowing Subsidiary)
in a transaction in which the surviving person is not a Subsidiary.

 

(b) Sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of related transactions) to any Person other than Holdings or a
Subsidiary, assets (other than assets sold pursuant to any Securitization
Transaction, including the Existing Receivables Programs) with an aggregate fair
market value during any fiscal year greater than 25% of the Consolidated Total
Assets of Holdings at the end of the immediately preceding fiscal year.

 

(c) Alter in a fundamental manner the character of the business of Holdings and
its Subsidiaries taken as a whole from that conducted immediately prior to the
date hereof (it being understood that the entry into other industrial businesses
or businesses reasonably related, similar or ancillary to any of the businesses
conducted by Holdings or its Subsidiaries as of the date hereof shall not be
considered a fundamental alteration).

 

SECTION 6.04. Use of Proceeds. Use the proceeds of the Loans or the Letters of
Credit for any purpose other than the purposes set forth in the preamble to this
Agreement, or use any part of the proceeds of any Loan, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X. Permit more than 25% of the value
of the assets of Holdings and the Subsidiaries which are subject to any
arrangement hereunder restricting the ability of Holdings or such Subsidiary to
sell, pledge or otherwise dispose of assets to consist of Margin Stock.

 

73



--------------------------------------------------------------------------------

SECTION 6.05. Ratio of Consolidated Total Debt to Consolidated EBITDA. Permit
the ratio of (i) Consolidated Total Debt of Holdings on the last day of any
fiscal quarter to (ii) Consolidated EBITDA of Holdings for the period of four
consecutive fiscal quarters ending on such day to exceed 3.00 to 1.00.

 

SECTION 6.06. Ratio of Consolidated Free Cash Flow to Consolidated Interest
Expense. Permit the ratio of (i) Consolidated Free Cash Flow of Holdings to (ii)
Consolidated Interest Expense of Holdings, in each case for any period of four
consecutive fiscal quarters, to be less than 3.25 to 1.00.

 

ARTICLE VII

 

Events of Default and CAM

 

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

 

(a) (i) any Borrower shall default in the payment when due of any principal on
any Loan or any reimbursement obligation in respect of any LC Disbursement,
whether at the stated maturity thereof or at any other time provided in this
Agreement, or (ii) any Borrower shall default for a period of three days in the
payment when due of interest on any Loan or LC Disbursement or of any other sum
required to be paid pursuant to this Agreement;

 

(b) Holdings or any Borrower shall default in the observance or performance of
any of the covenants set forth in Section 5.01 (with respect to Holdings’, the
Company’s or ASII’s existence) or 5.05(i) or in Article VI;

 

(c) any Borrower shall default in the observance or performance of any provision
hereof or of any other Credit Document not mentioned in (a) or (b) above, which
default is not remedied within 30 days (or 60 days if (x) such default is
capable of being cured, (y) a cure of such default will require more than 30
days and (z) the applicable Borrower is proceeding to effect a cure of such
default) after notice thereof to the Company by the Administrative Agent or any
Lender;

 

(d) any representation or warranty made (or deemed made) herein or in any other
Credit Document by any Credit Party, or in any statement or certificate
furnished by any Credit Party pursuant hereto or in connection with any Credit
Event, proves untrue in any material respect as of the date of the making (or
deemed making) thereof;

 

(e) Holdings or any Subsidiary shall default in the payment when due, after any
applicable grace period, of any Material Indebtedness (other than Material
Indebtedness owed to Holdings or a Subsidiary); or there shall occur any default
or other event under any indenture, agreement or other instrument under which
any Material Indebtedness is outstanding and such default or event shall result
in the acceleration of the maturity or the required redemption or repurchase

 

74



--------------------------------------------------------------------------------

of such Material Indebtedness (or, in the case of any such Material Indebtedness
under any Hedging Agreement, the early termination of or any required payment
under such Hedging Agreement);

 

(f) any “reportable event” (as defined in ERISA) that constitutes grounds for
the termination of any Plan by the PBGC, or for the appointment by an
appropriate court of a trustee to administer or liquidate any Plan, or that
could reasonably be expected to result in a Material Adverse Effect, shall have
occurred and shall be continuing 30 days after written notice to such effect
shall have been given to the Company by the Administrative Agent; or any Plan
shall be terminated by the PBGC; or a trustee shall be appointed to administer
any Plan; or the PBGC shall institute proceedings to administer or terminate any
Plan; and in the case of any such event the aggregate amount of unfunded
liabilities payable by Holdings and its Subsidiaries under any affected Plan
shall exceed (either singly or in the aggregate in the case of any such
liability arising under more than one Plan) US$50,000,000; or Holdings or any of
its Subsidiaries or any member of the Controlled Group of any of them shall
withdraw (completely or partially) from any “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA) and the aggregate amount of the liability of
Holdings and its Subsidiaries to such plan under Title IV of ERISA shall exceed
(either singly or in the aggregate in the case of any such liability arising
under more than one such plan) US$50,000,000;

 

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings or any Material Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

 

(h) Holdings or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, or (v) make a general
assignment for the benefit of creditors;

 

(i) one or more judgments for the payment of money in an aggregate amount in
excess of US$50,000,000 (except to the extent covered by insurance as to which
the insurer has acknowledged such coverage in writing) shall be rendered against
Holdings, any Material Subsidiary or any combination thereof

 

75



--------------------------------------------------------------------------------

and the same shall remain undischarged for a period of 60 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of
Holdings or any Material Subsidiary to enforce any such judgment;

 

(j) Holdings, the Company or ASII shall fail to observe or perform any covenant,
condition or agreement contained in Article IX, or the guarantee of Holdings,
the Company or ASII hereunder shall not be (or shall be claimed by Holdings, the
Company or ASII not to be) valid or in full force and effect; or

 

(k) a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to Holdings, the
Company or ASII described in clause (g) or (h) of this Section), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to Borrower Agent,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Company accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Holdings and the Borrowers; and in case of any event with respect to Holdings,
the Company or ASII described in clause (g) or (h) of this Section, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by Holdings and each Borrower.

 

SECTION 7.02. CAM Exchange. On the CAM Exchange Date, (i) the Commitments shall
automatically and without further act be terminated as provided in Section 7.01
and (ii) the Lenders shall automatically and without further act be deemed to
have exchanged interests in the Designated Obligations under the Tranches such
that, in lieu of the interests of each Lender in the Designated Obligations
under each Tranche in which it shall participate as of such date (including the
principal, reimbursement, interest and fee obligations of each Borrower in
respect of each such Tranche), such Lender shall own an interest equal to such
Lender’s CAM Percentage in the Designated Obligations under each of the Tranches
(including the principal, reimbursement, interest and fee obligations of each
Borrower in respect of each such Tranche). Each Lender, each person acquiring a
participation from any Lender as contemplated by Section 10.04, Holdings, the
Company, ASII and each other Borrower hereby consents and agrees to the CAM
Exchange. Holdings, the Company, ASII, each other Borrower and each Lender
agrees from time to time to execute and deliver to the Agents all such
promissory notes and other instruments and documents as the Agents shall
reasonably request to evidence and confirm the respective interests and
obligations of the Lenders after giving effect to the

 

76



--------------------------------------------------------------------------------

CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of the Company, ASII or any other Borrower
to execute or deliver or of any Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange. In the event that on the CAM Exchange Date any Swingline Loan shall be
outstanding (other than any Swingline Loan in respect of which Lenders have
funded their purchase of participations pursuant to Section 2.06(c)), then each
US Tranche Lender (determined immediately prior to the CAM Exchange) shall, in
accordance with the provisions of Section 2.06(c), promptly purchase from the
Swingline Lender a participation in such Swingline Loan in the amount of such
Lender’s Applicable Percentage of such Swingline Loan (determined immediately
prior to the CAM Exchange). As a result of the CAM Exchange, on and after the
CAM Exchange Date, (i) each payment received by the Administrative Agent
pursuant to any Loan Document in respect of the Designated Obligations shall be
distributed to the Lenders pro rata in accordance with their respective CAM
Percentages (to be redetermined as of each such date of payment or distribution
to the extent required by the next paragraph below) and (ii) Section 2.17(e)
shall not apply with respect to any Taxes required to be withheld or deducted by
a Borrower from or in respect of payments hereunder to any Lender or
Administrative Agent that exceed the Taxes such Borrower would have otherwise
been required to withhold or deduct from or in respect of payments to such
Lender or Administrative Agent had such CAM Exchange not occurred.

 

SECTION 7.03. Letters of Credit. In the event that, on or after the CAM Exchange
Date, the aggregate amount of the Designated Obligations shall change as a
result of the making of an LC Disbursement by an Issuing Bank that is not
reimbursed by the applicable Borrower, then (i) each US Tranche Lender
(determined without giving effect to the CAM Exchange) shall, in accordance with
Section 2.05(d), promptly purchase from the applicable Issuing Bank a
participation in such LC Disbursement in the amount of such US Tranche Lender’s
applicable US Tranche Percentage of such LC Disbursement (without giving effect
to the CAM Exchange) and (ii) the Administrative Agent shall redetermine the CAM
Percentages after giving effect to such LC Disbursement and the purchase of
participations therein by the applicable US Tranche Lenders and, in the event
distributions shall have been made in accordance with clause (i) of the last
sentence of Section 7.02, the Lenders shall make such payments to one another as
shall be necessary in order that the amounts received by them shall be equal to
the amounts they would have received had each LC Disbursement been outstanding
on the CAM Exchange Date. Each such redetermination shall be binding on each of
the Lenders and their successors and assigns and shall be conclusive, absent
manifest error.

 

ARTICLE VIII

 

The Agents

 

In order to expedite the transactions contemplated by this Agreement, JPMCB is
hereby appointed to act as Administrative Agent, JPMEL is hereby appointed to
act as London Agent and Belgian Agent, on behalf of the Lenders and, where

 

77



--------------------------------------------------------------------------------

applicable, the Issuing Banks, and JPMorgan Chase Bank, N.A., Toronto Branch is
hereby appointed to act as Canadian Agent, on behalf of the Lenders. Each of the
Lenders and each of the Issuing Banks hereby irrevocably authorizes the Agents
to take such actions on its behalf and to exercise such powers as are delegated
to the Agents by the terms of the Credit Documents, together with such actions
and powers as are reasonably incidental thereto.

 

Any Lender serving as Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not such Agent, and such Lender and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with any Credit
Party or any Affiliate thereof as if it were not such Agent hereunder.

 

The Agents shall not have any duties or obligations except those expressly set
forth in the Credit Documents. Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Credit Documents that such Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.02), and (c) except as expressly set forth in the Credit Documents, no Agent
shall have any duty to disclose, or be liable for the failure to disclose, any
information relating to Holdings or any Subsidiary that is communicated to or
obtained by the bank serving as Agent or any of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
wilful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by a Borrower or
a Lender, and no such Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Credit Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Credit Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Credit Document, other than to confirm
receipt of items expressly required to be delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it in good faith to be genuine and to have
been signed or sent by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it in good faith to
be made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for any
Credit Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

78



--------------------------------------------------------------------------------

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Such Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs and the provisions of Section 10.03 shall apply to
any such sub-agent and to the Related Parties of the Agents and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, any Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Company. Upon any such resignation, the Administrative
Agent, or, if the Administrative Agent shall have resigned, the Required
Lenders, shall have the right (in consultation with, and with the consent of
(unless an Event of Default has occurred and is continuing pursuant to clause
(g) or (h) of Section 7.01), the Company, which shall not be unreasonably
withheld) to appoint a successor. If no successor shall have been so appointed
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may (in consultation
with, and with the consent of (unless an Event of Default has occurred and is
continuing pursuant to clause (g) or (h) of Section 7.01), the Company, which
shall not unreasonably withhold such consent and which shall, if the retiring
Agent shall so request, designate and approve a successor Agent) on behalf of
the Lenders and the Issuing Banks, appoint a successor Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. After an Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Credit Document, any related agreement or any document
furnished hereunder or thereunder.

 

79



--------------------------------------------------------------------------------

None of the institutions named as Syndication Agents or Documentation Agents in
the heading of this Agreement shall, in their capacities as such, have any
duties or responsibilities of any kind under this Agreement.

 

ARTICLE IX

 

Guarantee

 

In order to induce the Lenders to extend credit to the Borrowers hereunder, each
of Holdings, the Company and ASII hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the Obligations.
Each of Holdings, the Company and ASII further agrees that the due and punctual
payment of the Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
Obligation.

 

Each of Holdings, the Company and ASII waives presentment to, demand of payment
from and protest to any Borrower of any of the Obligations, and also waives
notice of acceptance of its obligations and notice of protest for nonpayment.
The obligations of each of Holdings, the Company and ASII hereunder shall not be
affected by (a) the failure of any Lender to assert any claim or demand or to
enforce any right or remedy against any Borrower under the provisions of this
Agreement or any other Credit Document or otherwise; (b) any extension or
renewal of any of the Obligations; (c) any rescission, waiver, amendment or
modification of, or release from, any of the terms or provisions of this
Agreement or any other Credit Document; (d) the failure or delay of any Lender
to exercise any right or remedy against any other guarantor of the Obligations;
(e) the failure of any Lender to assert any claim or demand or to enforce any
remedy under any Credit Document or any other agreement or instrument; (f) any
default, failure or delay, wilful or otherwise, in the performance of the
Obligations; or (g) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of Holdings, the
Company or ASII or otherwise operate as a discharge of Holdings, the Company or
ASII as a matter of law or equity or which would impair or eliminate any right
of Holdings, the Company or ASII to subrogation.

 

Each of Holdings, the Company and ASII further agrees that its guarantee
hereunder constitutes a promise of payment when due (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by any
Lender, Agent or Issuing Bank to any balance of any deposit account or credit on
the books of any Lender, Agent or Issuing Bank in favor of Holdings, any
Borrower or Subsidiary or any other Person.

 

The obligations of Holdings, the Company and ASII hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Obligations, any impossibility in the performance of the
Obligations or otherwise.

 

80



--------------------------------------------------------------------------------

Each of Holdings, the Company and ASII further agrees that its obligations
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by any Lender upon the bankruptcy or reorganization
of Holdings or any Borrower or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
any Lender, Agent or Issuing Bank may have at law or in equity against Holdings,
the Company or ASII by virtue hereof, upon the failure of any Borrower to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each of Holdings, the
Company and ASII hereby promises to and will, upon receipt of written demand by
the Administrative Agent, forthwith pay, or cause to be paid, to the
Administrative Agent, for distribution to the Lenders, Agents or Issuing Banks,
as appropriate, in cash an amount equal the unpaid principal amount of such
Obligation. Each of Holdings, the Company and ASII further agrees that if
payment in respect of any Obligation shall be due in a currency other than US
Dollars and/or at a place of payment other than New York and if, by reason of
any legal prohibition, disruption of currency or foreign exchange markets, war
or civil disturbance or other event, payment of such Obligation in such currency
or at such place of payment shall be impossible or, in the reasonable judgment
of any Lender, Agent or Issuing Bank, not consistent with the protection of its
rights or interests, then, at the election of such Lender, Agent or Issuing
Bank, Holdings, the Company and ASII shall make payment of such Obligation in US
Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify such Lender, Agent or Issuing
Bank against any losses or expenses (including losses or expenses resulting from
fluctuations in exchange rates) that it shall sustain as a result of such
alternative payment.

 

Upon payment in full by Holdings, the Company or ASII of any Obligation of any
Borrower, each Lender shall, in a reasonable manner, assign to Holdings, the
Company or ASII, as applicable, the amount of such Obligation owed to such
Lender and so paid, such assignment to be pro tanto to the extent to which the
Obligation in question was discharged by Holdings, the Company or ASII, as
applicable, or make such disposition thereof as Holdings, the Company or ASII
shall direct (all without recourse to any Lender and without any representation
or warranty by any Lender). Upon payment by Holdings, the Company or ASII of any
sums as provided above, all rights of Holdings, the Company or ASII against any
Borrower arising as a result thereof by way of right of subrogation or otherwise
shall in all respects be subordinated and junior in right of payment to the
prior indefeasible payment in full of all the Obligations owed by such Borrower
to the Lenders (it being understood that, after the discharge of all the
Obligations due and payable from such Borrower, such rights may be exercised by
Holdings, the Company or ASII, as applicable notwithstanding that such Borrower
may remain contingently liable for indemnity or other Obligations).

 

81



--------------------------------------------------------------------------------

ARTICLE X

 

Miscellaneous

 

SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a) if to the Borrower Agent, to it at One Centennial Avenue, Piscataway, NJ,
08855, Attn. R. Scott Massengill, Vice President and Treasurer, (Telecopy No.
(732) 980-6123);

 

(b) if to any Borrower, to it in care of the Borrower Agent as provided in
paragraph (a) above;

 

(c) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Vaughan Nguyen, Loan & Agency Services (Telecopy No. (713) 750-2932), with a
copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York 10017, Attention of
Randolph Cates (Telecopy No. (212) 270-1403);

 

(d) if to the London Agent, to it at J.P. Morgan Europe Limited, 125 London
Wall, London EC2Y5AJ, United Kingdom, Attention of James Beard, Loan Agency
Division (Telecopy No. 011-44-207-7772360), with a copy to the Administrative
Agent as provided in paragraph (c) above;

 

(e) if to the Belgian Agent, to it at J.P. Morgan Europe Limited, 125 London
Wall, London EC2Y5AJ, United Kingdom, Attention of James Beard, Loan Agency
Division (Telecopy No. 011-44-207-7772360), with a copy to the Administrative
Agent as provided in paragraph (c) above;

 

(f) if to the Canadian Agent, to it at JPMorgan Chase Bank, N.A., Toronto
Branch, 200 Bay Street, Royal Bank Plaza, South Tower, Suite 1800, Toronto,
Ontario M5J 2J2 Canada, Attention of Amanda Vidulich (Telecopy No. (416)
981-9128), with a copy to the Administrative Agent as provided in paragraph (c)
above;

 

(g) if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent and the Borrower Agent;

 

(h) if to the Swingline Lender, (i) in the case of US Tranche Swingline Loans
denominated in US Dollars, to it at JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, Texas 77002, Attention of Vaughan Nguyen, Loan &
Agency Services (Telecopy No. (713) 750-2932) and (ii) in the case of US Tranche
Swingline Loans denominated in Sterling or Euro and Belgian Tranche Swingline
Loans denominated in Euro, to it at JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 9th Floor, Houston, Texas 77002, Attention of Mia Hamilton / Ashish
Baluja (Telecopy No. (713) 750-2129); and

 

82



--------------------------------------------------------------------------------

(i) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Credit Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under any other Credit Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Credit Document or consent to any departure by any Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Issuing Bank or any Lender may have had notice or knowledge of
such Default at the time.

 

(b) Neither this Agreement nor any other Credit Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by Holdings, the Company, ASII
and the Required Lenders or by Holdings, the Company, ASII and the
Administrative Agent with the consent of the Required Lenders and, in the case
of any other Credit Document, each applicable Borrower (or the Borrower Agent on
behalf of such Borrower); provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable to any Lender hereunder, without
the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender affected thereby, (v) change Section 2.09(c) or (e)(iii)
in a manner that would alter the pro rata reduction of the Commitments required
thereby, without the written consent of each Lender affected thereby, (vi)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision

 

83



--------------------------------------------------------------------------------

of any Credit Document specifying the number or percentage of Lenders (or
Lenders of any Tranche) required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender, (vii) change in any material respect any provision of
Section 7.02 without the written consent of each Lender affected thereby, (viii)
change any provision of any Credit Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders under any
Tranche differently from those of Lenders under any other Tranche without the
written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of each adversely affected Tranche (treating
Competitive Loans in the same way as in determining the Required Lenders for
purposes of determining any majority), or (ix) release Holdings, the Company or
ASII from their respective obligations under Article IX, in each case without
the written consent of each Lender; provided further that (A) no such agreement
shall amend, modify or otherwise affect the rights or duties of any Agent, any
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of such Agent, such Issuing Bank or the Swingline Lender, as the case may be,
and (B) any waiver, amendment or modification that by its terms is limited in
effect to the rights or duties of Lenders under one or more (but less than all)
the Tranches, such waiver, amendment or modification may be effected by an
agreement or agreements in writing entered into by Holdings, the Company and
ASII and the requisite percentage in interest of Lenders under each affected
Tranche. Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by Holdings, the Company, ASII,
the Required Lenders and the Administrative Agent (and, if its rights or
obligations are affected thereby, the London Agent) if (i) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment and (ii) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement.

 

(c) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses (i)
through (ix), inclusive, of the first proviso to Section 10.02(b), the consent
of the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrowers shall have
the right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clause (i) or (ii) below, to either:

 

(i) replace each such non-consenting Lender or Lenders (or, at the option of the
Borrowers if any such Lender’s consent is required with respect to less than all
Classes of Loans (or related Commitments), to replace only the Commitments
and/or Loans of such non-consenting Lender that gave rise to the need to obtain
such Lender’s individual consent) with one or more assignees pursuant to, and
with the effect of an assignment under, Section 2.19 so long as at the time of
such replacement, each such assignee consents to the proposed change, waiver,
discharge or termination; or

 

84



--------------------------------------------------------------------------------

(ii) terminate such nonconsenting Lender’s Commitment (if such Lender’s consent
is required as a result of its Commitment) and/or repay each Class of
outstanding Loans of such Lender that gave rise to the need to obtain such
Lender’s consent and/or cash collateralize its LC Exposure, in accordance with
Section 2.05(i), and pay all accrued interest, fees and other amounts through
the date of such termination and/or repayment; provided that, unless the
Commitments that are terminated and Loans that are repaid are immediately
replaced in full at such time through the addition of new Lenders or the
increase of the Commitments and/or outstanding Loans of existing Lenders (who in
each case must specifically consent thereto), then the Required Lenders
(determined after giving effect to the proposed action) shall specifically
consent thereto.

 

Any such replacement or termination transaction described above shall be
effective on the date notice is given of the relevant transaction and shall have
a settlement date no earlier than five Business Days and no later than 90 days
after the relevant transaction. Notwithstanding the foregoing, with respect to
the Lender that is acting as the Administrative Agent, the Borrower shall not
have the right to replace such Lender, terminate its Commitment or repay its
Loans pursuant to this paragraph as a result of such Lender’s refusal to consent
to any waiver, amendment or modification that would affect its rights and duties
in its capacity as Administrative Agent.

 

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the Agents
and their Affiliates, including the reasonable fees, charges and disbursements
of Cravath, Swaine & Moore LLP, counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Credit Documents or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses (other than expenses usually and ordinarily
incurred in the processing of drafts presented under letters of credit) incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable out-of-pocket expenses incurred by any Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel for the Administrative Agent, and, if an Event of Default
shall have occurred or shall be reasonably anticipated by the Administrative
Agent, other counsel for any Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of the rights of any Agent,
Issuing Bank or Lender in connection with the Credit Documents, including its
rights under this Section, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b) The Borrowers shall indemnify each Agent, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (other than
Excluded Taxes), including the reasonable and documented fees, charges and
disbursements of counsel for

 

85



--------------------------------------------------------------------------------

any Indemnitee, incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the syndication of the credit
facilities provided for herein, (ii) the execution or delivery of any Credit
Document or any agreement or instrument contemplated thereby, the performance by
the parties to the Credit Documents of their respective obligations thereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (iii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iv) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by Holdings or any of its Subsidiaries, or any Environmental
Liability related in any way to Holdings or any of the Subsidiaries, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is instituted by a third party or a Credit Party); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses have resulted
from the wilful misconduct or gross negligence of such Indemnitee or any of its
directors, officers, employees or agents. The Borrower and each Indemnitee
agrees that (i) such Indemnitee will contest any claim in respect of which
indemnification is sought under this paragraph if requested by the Borrower
Agent, in a manner reasonably directed by the Borrower Agent, with counsel
selected by the Indemnitee and approved by the Borrower Agent, which approval
shall not be unreasonably withheld or (ii) the Borrower Agent, upon the request
of the Indemnitee, shall retain counsel reasonably satisfactory to the
Indemnitee to represent the Indemnitee in any proceeding with respect to any
such claim and shall pay as incurred the reasonable fees and expenses of such
counsel related to such proceeding. In any such proceeding with respect to which
the Indemnitee has requested the Borrower Agent to retain counsel, any
Indemnitee shall have the right to retain its own counsel at its own expense,
except that the Borrower Agent shall pay as they are incurred the reasonable
fees and expenses of counsel retained by the Indemnitee if (y) the Borrower and
the Indemnitee agree to the retention of such counsel or (z) the named parties
to any such proceeding (including any impleaded parties) include both the
Borrower and the Indemnitee and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. Any Indemnitee that proposes to settle or compromise any
indemnified claim for which the Borrowers may be liable for payment of indemnity
shall give the Borrower Agent written notice of the terms of such proposed
settlement or compromise reasonably in advance of settling or compromising such
claim or proceeding and shall obtain the Borrower Agent’s prior written consent,
which consent shall not be unreasonably withheld; provided that nothing in this
sentence or the preceding sentence shall restrict the right of any person to
settle or compromise any claim for which indemnity would be otherwise available
on any terms if such person waives its right to indemnity from the Borrowers in
respect of such claim. The Borrower Agent will not, without the prior written
consent of the applicable Indemnitee (which consent shall not be unreasonably
withheld), settle any proceeding with respect to which the Indemnitee has
requested the Borrower Agent to retain counsel unless such settlement includes
an express, complete and unconditional release of such Indemnitee with respect
to all claims asserted in such proceeding.

 

86



--------------------------------------------------------------------------------

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to any Agent, any Issuing Bank or the Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent,
such Issuing Bank or the Swingline Lender such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, such Issuing Bank or the
Swingline Lender in its capacity as such.

 

(d) To the extent permitted by applicable law, neither Holdings nor any Borrower
shall assert, and each hereby waives, any claim against any Indemnitee for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable promptly after written
demand therefor setting forth the amount and the nature of the expense or claim,
as applicable.

 

(f) Notwithstanding the foregoing paragraphs, nothing in this Section shall
require Holdings or any Borrower to indemnify any Agent, Issuing Bank or Lender
against or to reimburse any Agent, Issuing Bank or Lender for any cost or
reduction in amounts received that shall result from the Changes in Law or other
matters addressed in Section 2.15, 2.16 or 2.17 and that shall be expressly
excluded from the amounts for which Holdings and the Borrowers are liable under
such Sections.

 

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder or under
any Borrowing Subsidiary Agreement (except as expressly provided herein) without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Borrower without such consent shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an

 

87



--------------------------------------------------------------------------------

assignment to a Lender (or an Affiliate of a Lender that is sufficiently
creditworthy that there would be no reasonable doubt as to its ability to
perform its obligations hereunder), each of the Borrower Agent and the
Administrative Agent (and in the case of an assignment of all or a portion of a
US Tranche Commitment or any Lender’s obligations in respect of its LC Exposure,
the applicable Issuing Bank, and the Swingline Lender) must give their prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed), (ii) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than US$5,000,000 unless each of the
Borrower Agent and the Administrative Agent otherwise consent, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, except that
this clause (iii) shall not apply to rights in respect of outstanding
Competitive Loans, (iv) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of US$3,500, and (v) the assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that any consent of the Borrower Agent
otherwise required under this paragraph shall not be required if an Event of
Default under clause (g) or (h) of Section 7.01 has occurred and is continuing.
Subject to acceptance and recording thereof pursuant to paragraph (d) of this
Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

(c) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Agents, the Issuing Banks and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by any
Borrower, any Agent, any Issuing Bank and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

88



--------------------------------------------------------------------------------

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(e) Any Lender may, without the consent of any Borrower or the Administrative
Agent, the Issuing Banks or the Swingline Lender sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Agents, the Issuing Banks, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Credit Documents and to approve any amendment,
modification or waiver of any provision of the Credit Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, each Borrower agrees that
each Participant shall be entitled to the benefits of and be subject to all the
obligations of a Lender under Sections 2.15, 2.16 and 2.17 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Borrower Agent is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrowers, to comply with Sections 2.17(e) as though it were
a Lender. The provisions of Section 2.19 shall apply to each Participant as
though it were a Lender.

 

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

89



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Bank”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Bank, identified as such in writing from time to time by the
Granting Bank to the Administrative Agent and the Borrowers, the option to
provide to the Borrowers all or any part of any Loan that such Granting Bank
would otherwise be obligated to make to the Borrowers pursuant to Section 2.01;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Bank shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall be deemed to utilize the Commitment of the Granting
Bank to the same extent, and as if, such Loan were made by the Granting Bank.
Each party hereto hereby agrees that no SPC shall be liable for any payment
under this Agreement for which a Lender would otherwise be liable, for so long
as, and to the extent, the related Granting Bank makes such payment. In
furtherance of the foregoing, each party hereto hereby agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or similar proceedings under
the laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 10.04, any SPC may (i) with
notice to, but without the prior written consent of, the Borrowers and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Bank or to any
financial institutions (if consented to by the Borrowers and Administrative
Agent) providing liquidity and/or credit facilities to or for the account of
such SPC to fund the Loans made by such SPC or to support the securities (if
any) issued by such SPC to fund such Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans (but not relating to any
Borrower, except with the Borrower Agent’s consent) to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC (and subject to the agreement of any such
provider of any surety, guarantee or credit or liquidity enhancement to maintain
the confidentiality of such information on substantially the terms set forth in
Section 10.12).

 

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein, in the other Credit Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Credit Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Credit Documents and the making of any Loans and
the issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this

 

90



--------------------------------------------------------------------------------

Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Credit Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

SECTION 10.07. Severability. Any provision of any Credit Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of such Credit Document; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower (other than payroll accounts and
trust accounts) against any of and all the obligations of the Borrowers now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement. The
rights of each Lender under this Section are in addition to and shall not limit
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

91



--------------------------------------------------------------------------------

(b) Holdings and each Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Credit Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Credit Document shall affect any right
that any party to this Agreement may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against any
Borrower or its properties in the courts of any jurisdiction.

 

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Credit Document will affect the right of any party hereto or thereto
to serve process in any other manner permitted by law.

 

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

92



--------------------------------------------------------------------------------

SECTION 10.12. Confidentiality. Each of the Agents, each Issuing Bank and the
Lenders agrees to maintain, and to cause its directors, officers, employees and
agents to maintain, the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors on a need-to-know basis (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
subject to the delivery of notice of such required disclosure to the Borrower
Agent in order that Holdings or the Borrowers may have the opportunity to
contest such disclosure or to seek one or more protective orders with respect
thereto, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Credit Document or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) with the written consent of any Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to any Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than a
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrowers relating to the Borrowers or their business, other
than any such information that is publicly available or available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by a Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as a
prudent Person engaged in the same business or following customary procedures
for such business would accord to its own confidential information.

 

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

93



--------------------------------------------------------------------------------

SECTION 10.14. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Borrowing
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

 

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 10.14 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

SECTION 10.15. Termination of Certain Covenants. (a) At any time when a Class I
Termination Condition shall occur, Sections 6.03(b) shall terminate and be of no
further force and effect; provided that if at any time after the occurrence of a
Class I Termination Condition either Moody’s or S&P shall downgrade its Index
Rating such that a Class I Termination Condition shall no longer be in effect,
such Section shall be automatically reinstated on the date of such downgrade.

 

(b) At any time when a Class II Termination Condition shall occur, Section 6.02
shall terminate and be of no further force and effect; provided that if at any
time after the occurrence of a Class II Termination Condition either Moody’s or
S&P shall downgrade its Index Rating such that a Class II Termination Condition
shall no longer be in effect, such Section shall be automatically reinstated on
the date of such downgrade.

 

(c) If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower Agent (on behalf of the Credit Parties) and the
Administrative Agent (on behalf of the Lenders) shall negotiate in good faith to
amend the definitions of Class I Termination Condition and Class II Termination
Condition to reflect such changed rating system or the unavailability of ratings
from such rating agency.

 

94



--------------------------------------------------------------------------------

SECTION 10.16. USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
to identify the Borrower in accordance with the Patriot Act.

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AMERICAN STANDARD COMPANIES INC., by  

/s/ R. Scott Massengill

--------------------------------------------------------------------------------

Name:   R. Scott Massengill Title:   Treasurer by  

/s/ David S. Kuhl

--------------------------------------------------------------------------------

Name:     Title:   Assistant Treasurer AMERICAN STANDARD INC., by  

/s/ R. Scott Massengill

--------------------------------------------------------------------------------

Name:   R. Scott Massengill Title:     AMERICAN STANDARD INTERNATIONAL INC., by
 

/s/ R. Scott Massengill

--------------------------------------------------------------------------------

Name:   R. Scott Massengill Title:     AMERICAN STANDARD EUROPE BVBA, by  

/s/ R. Scott Massengill

--------------------------------------------------------------------------------

Name:     Title:     ASE FINANCE SPRL, by  

/s/ R. Scott Massengill

--------------------------------------------------------------------------------

Name:     Title:    

 

96



--------------------------------------------------------------------------------

WABCO STANDARD TRANE BV, by  

/s/ R. Scott Massengill

--------------------------------------------------------------------------------

Name:     Title:    

 

97



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually, as Administrative Agent, as Swingline Lender and as Issuing Bank,

by  

 

--------------------------------------------------------------------------------

Name:     Title:     J.P. MORGAN EUROPE LIMITED, as London Agent, by  

 

--------------------------------------------------------------------------------

Name:     Title:     J.P. MORGAN EUROPE LIMITED, as Belgian Agent, by  

 

--------------------------------------------------------------------------------

Name:     Title:    

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH, as Canadian Agent,

by  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

98



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

AMERICAN STANDARD INC.

FIVE-YEAR CREDIT AGREEMENT

LENDER:  

 

--------------------------------------------------------------------------------

by  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

99